 In the Matter Of MT. VERNON CAR MANUFACTURING COMPANY, A COR-PORATIONandLOCAL LODGE No. 1756, AMALGAMATED ASSOCIATION OFIRON, STEEL & TIN WORKERS OF NORTH AMERICA, AFFILIATED WITHTHE COMMITTEE FOR INDUSTRIAL ORGANIZATIONCase No. C-328.Decided February 21, 1939Railroad and Mine Car Manufacturing Industry-Interference, Restraint, andCoercion:posting anti-union notices ; certain supervisory cooperation in solicita-tions of membership in one union; recognizing that union and its favored suc-cessor ; urging, persuading, and warning employees to join one union and itsfavored successor; permitting one labor organization facility in organizing andbargaining, while similar privileges denied to rival labor organization ; executingclosed-shop contract with favored labor organization which did not representfree choice of majority of employees; placing obstacles to organization in pathof disfavored labor organization-Check-off: for favored labor organizations;employer ordered to reimburse employees for amounts deducted from earningsas dues and initiation fees for favored labororganizations-Contract:employerordered to cease giving effect to invalid closed-shop contract entered into withfavored labor organization-UnfitAppropriate for Collective Bargaining:pro-duction and maintenance employees, excluding salaried employees, foremen,assistant foremen, gang leaders, inspectors, checkers, and timekeepers-Repre-sentatives:proof of choice: application cards; comparison with payroll-Collec-tive Bargaining:refusal to answer requests to bargain ; rebuffs and evasive tac-tics ; employer ordered to bargain with union having majority in appropriate unitand cease bargaining with favored labororganization-Discrimination:dis-charges ; for union membership and activity ; pursuant to invalid closed-shopcontract; after reinstatement; charges of, not sustained as to certain persons-Reinstatement Ordered:discharged employees-BackPay:awarded ; dischargedemployees.Mr. Christopher W. HoeyandMr. David C. Shaw,for the Board.Gilbert & Gilbert,byMr. J. H. GilbertandMr. G. Gale Gilbert,of Mt. Vernon, Ill., andWham & Wham,byMr. Charles Wham,ofCentralia, Ill., for the respondent.Mr. Joe Frank Allen,of Mt. Vernon, Ill., andMr..Joseph A. Pad-way,of Milwaukee, Wis., for the Brotherhood.Mr. Abraham J. Harris,of counsel to the Board.DECISIONANDORDERSTATEMENTOF THE CASEUpon charges and amended charges duly filed by Local Lodge No.1756, Amalgamated Association of Iron, Steel & Tin Workers of North11 N. L.R. B., No. 46.500 MT. VERNON CAR MANUFACTURING COMPANY ET AL.501America, affiliated with the Committee for Industrial Organization,,.herein called the Amalgamated, the National Labor Relations Board,herein called the Board, by Dorothea de Schweinitz, Acting RegionalDirector for the Fourteenth Region (St. Louis, Missouri), issued andduly served its complaint dated October 4, 1937, against The Mt.Vernon Car Manufacturing Company, Mt. Vernon, Illinois, hereincalled the respondent, and on October 11, 1937, issued and duly servedits amended complaint against the respondent, alleging that the re-spondent had engaged in and was engaging in unfair labor practicesaffecting commerce, within the meaning of Section 8 (1), (3), and (5)and Section 2 (6) and (7) of the National Labor Relations Act, 49Stat. 449, herein called the Act.In substance, the amended complaintalleged that the respondent intimidated, restrained, coerced, and inter-fered with its employees in the exercise of their right to form andjoin labor organizations, to remain as members thereof, and to bar-gain collectively through representatives of their own choosing, andhad demoted, laid off, and/or discharged certain named employeesbecause of their membership or activity in the Amalgamated, theirrefusal to join Mt. Vernon Lodge No. 423, Brotherhood Railway Car-men of America, a labor organization, herein called the Brotherhood,or their refusal to join United Car Builders of Mt. Vernon, Illinois, alabor organization, herein called the United; that prior to May 15,1937, and at all times thereafter, the Amalgamated represented amajority of the respondent's employees in an appropriate unit; andthat the respondent had refused and was-refusing to bargain collec-tively with the Amalgamated.On October 9, 1937, the respondent filed an answer to the complaintand on October 15, 1937, an answer to the amended complaint, ad-mitting certain allegations as to the nature of its business, but denyingthat it had engaged in or was engaging in the unfair labor practices asalleged.On October 11, 1937, the Brotherhood filed a motion tointervene, and having been granted leave to do so, filed an answer tothe complaint and amended complaint.Pursuant to a notice of hearing, and a notice of postponement ofhearing duly served upon the respondent, the Amalgamated, and theBrotherhood, a hearing was held in Mt. Vernon from October 18to December 18, 1937, before Charles A. Wood, the Trial Examinerduly designated by the Board.The Board, the respondent, and theBrotherhood, were represented by counsel and all participated inthe hearing.Full opportunity to be heard, to examine and cross-1On May 21, 1937,charges werefiled by Amalgamated Associationof Iron, Steel & Tinworkers of North AmericaOn June 24, 1937,amended charges were filed by SteelWorkersOrganizingCommittee.On October 2, 1937, secondamended charges were filedby Local Lodge No. 17561 6 4 2 7 5-39-vol xi-33 502DECISIONS OF NATIONAL LABOR RELATIONS BOARDexamine witnesses, and to introduce evidence bearing upon the issueswas afforded to all parties.At the opening of the hearing, the Board was given leave to amendthe amended complaint.The amendment effected certain changesin the allegations of the complaint relating to the demotion, lay-off,and/or discharge of the respondent's employees, and also changed,,from May 15, 1937, to June 15, 1937, the date on which the Amalga-mated represented a majority of the respondent's employees in anappropriate unit and on which the respondent refused to bargainwith the Amalgamated as such representative.During the courseof the hearing, numerous minor amendments to the amended com-plaint as amended were allowed without objection.On motion of therespondent, its answer was permitted to stand as answer to the com-plaint as so amended.At the close of the hearing, the respondent and the Brotherhoodfiled a motion for the transfer of the case direct to the Board, andfor permission to argue the case orally before the Board.Pursuantto this motion and pursuant to Article II, Section 37, of NationalLabor Relations Board Rules and Regulations-Series 1, as amended,theBoard ordered the proceeding transferred to and continuedbefore it.On February 11, 1938, pursuant to the request therefor and noticetothe representatives of the respondent, the Brotherhood, theAmalgamated, and to the United, a hearing was had before the BoardinWashington, D. C., for-the purpose of oral argument.Counselfor the respondent and for the Brotherhood participated and filedbriefs.The Board has considered the arguments presented at theoral argument, as well as those contained in the briefs.On May 6, 1938, the Board advised counsel for the respondent andfor the Brotherhood, and, on May 7, advised a representative of theAmalgamated to indicate to the Board whether they desired, priorto the issuance of the Board's Decision and Order, the submission tothem of proposed findings of fact and order and the opportunity tofile exceptions thereto and to argue them before the Board.On May14, counsel for the respondent advised the Board that they did sodesire.On May 17, counsel for the Brotherhood advised the Boardto the same effect.On September 3, 1938, the Board, pursuant to,Article II, Section 38 (d), of National Labor Relations Board Rulesand Regulations-Series 1, as amended, ordered the issuance of Pro-posed Findings, Proposed Conclusions of Law, and Proposed Orderand granted the parties herein the right, within ten (10) days fromthe receipt of said Proposed Findings, Proposed Conclusions of Law,and Proposed Order, to file exceptions, to request oral argument be-fore the Board, and to request permission to file a brief with theBoard. MT. VERNON CAR MANUFACTURING COMPANY ET AL.503On October 22, 1937, the respondent sought to file with the TrialExaminer a motion requesting an immediate election for the purposeof determining the collective bargaining agency for the respondent'semployees.This was rejected by the Trial Examiner.Article III,Section 1, of National Labor Relations Board Rules and Regula-tions-Series 1, as amended, provides a procedure for initiating theinvestigation and certification of representatives under the Act.Therespondent's motion was foreign to the procedure thus established.Furthermore, this proceeding is a proceeding under Section 10 of theAct for the prevention of unfair labor practices, and not one underSection 9 (c) for the investigation and certification of representatives-The Trial Examiner's ruling is affirmed.The Board has also re-viewed the other rulings of the Trial Examiner on motions and onobjections to the admission of evidence.The Board finds that noprejudicial errors were committed and the rulings are hereby affirmed.On November 12, 1938, the Board issued Proposed Findings of Fact,Proposed Conclusions of Law, and Proposed Order in the case, serv-ing them on the parties. Subsequently, exceptions to the ProposedFindings of Fact, Proposed Conclusions of Law, and Proposed Orderwere filed by the respondent and the Brotherhood. Leave was givento all parties to file briefs and to argue the exceptions orally beforethe Board but was not availed of by them.On December 12, 1938, 10 of those who sought reinstatement to theirformer positions on the ground that they had been discriminatedagainst in violation of Section 8 (3) of the Act but whom the Board',in the Proposed Findings of Fact, Proposed Conclusions of Law, andProposed Order, found were not entitled to reinstatement, filed motionsto reopen the case and to hear more evidence in support of their claims.These motions were accompanied by affidavits setting forth the mat-ters which it was claimed would be proved on such reopening. No newdiscovery was claimed as to these matters and it is patent that all thefacts related must have been known to the affiants prior to the Board's,hearing.Furthermore, the facts stated would not, if proved, mate-rially affect the result reached by the Board as to these 10 men. Themotions are hereby denied.The Board has considered the exceptions to the Proposed Findings,Proposed Conclusions of Law, and Proposed Order, and finds no.merit in them. They are hereby overruled.Upon the entire record in the case, the Board makes the following:-FINDINGS OF FACTI.THE RESPONDENT AND ITS BUSINESSThe respondent, The Mt. Vernon Car Manufacturing Company, is a,corporation organized under the laws of the State of Illinois, with its; 504'DECISIONS OF NATIONAL LABOR RELATIONS BOARDprincipal office and place of business in Mt. Vernon, Illinois. It is en-gaged principally in the manufacture and sale of railroad and minecars and parts thereof.Its gross sales, in 1936, amounted to in excess of $5,000,000, and con-sisted principally of 1,950 railroad freight cars, 252 mine cars, 20,325car wheels, 756,000 pounds of castings, and 6,770,000 pounds of carparts and forgings.Of the raw materials used by it in its businessin 1936, approximately 75 per cent came from States other than Illi-nois.Of the respondent's products, during the same period, approxi-mately 91 per cent were shipped to places outside the State of Illinois.The respondent's operations are carried on in a plant approximately80 acres in extent.There are approximately 8 miles of railroad trackin the plant directly connected with the tracks of the Louisville andNashville Railroad Company and the Missouri Pacific Railroad Com-pany and connected by switches with the tracks of the Southern Rail-way Company and the Chicago and Eastern Illinois Railway Com-pany.Nineteen railways and five coal-mining enterprises constitutedthe respondent's principal customers during 1936.We find that the aforesaid operations of the Company are performedupon instrumentalities which engage in trade, traffic, transportation,and commerce among the several States.iII. THE ORGANIZATIONS INVOLVEDLocal Lodge No. 1756, Amalgamated Association of Iron, Steel &Tin Workers of North America, affiliated with the Committee for In-dustrial Organization,is a labor organizationadmitting to its mem-bership the hourly and piece-work paid production and maintenanceemployees of the respondent.Mt. Vernon Lodge No. 423, Brotherhood Railway Carmen of Amer-ica, is alabor organization affiliated with the American Federation ofLabor, admitting to its membership the hourly and piece-work paidproductionand maintenanceemployees of the respondent.United Car Builders of Mt. Vernon,Illinois, isan unaffiliated labororganizationadmitting to its membership all the employees of therespondent, excluding supervisory employees.Since the latter partof June 1937, the United has had but formalexistence.III. THE UNFAIR LABOR PRACTICESA. Background of the unfair labor practicesThe respondent operates what is known as a contract shop. Itbuilds cars only upon order therefor.When construction is startedon cars ordered under a particular contract, an oral agreement is en- MT. VERNON CAR MANUFACTURING COMPANY ET AL. ,505tered into between the respondent and its employees covering thepiece-work wages that the employees will receive while working onthat particular car order.For the most part the production employeesare paid on a so-called piece-work basis.Even the majority of thoseproduction workers who are engaged in work which cannot be meas-ured by the piece are paid a certain wage for each car completed.Atthe time of the hearing, a wage contract was in effect, prescribingminimum hourly rates for the various types of work in the plant. Inthe event an employee's pay on the piece-work basis was less than thehourly rate so set, he was paid on the hourly basis.Frequently, at the start of a contract, the employees would find that,because of the difficulties involved in building the particular type ofcar called for by the contract, or for some other reason, insufficientcars could be completed per day to pay them satisfactory wages.Onsuch occasions, the men would stop working and their leaders wouldmeet with representatives of the management with a view to increas-ing the piece-work rates.After such negotiations, adjustments wouldusually be made. The cessations of work occurring while negotiationswere being carried on by the leaders, would last for periods rangingin length from a few hours to several days.Most of the dissatisfaction with regard to rates of pay occurred ina part of the plant known as "The tracks"-the place where the actualconstruction of the cars takes place.The tracks are a vital spot inthe plant's operation ; when a stoppage of work occurs there, it results,within a few days, in a stoppage in the balance of the plant.The respondent's shop, until May 1937, had always been operatedon an open-shop, non-union basis.Prior to that time the Committeefor Industrial Organization had carried on organization campaignsin other car shops-competitors of the respondent-in St. Louis. InMarch or April 1937, G. C. Beishline, the respondent's general super-intendent at that time, advised David C. Arthurs, the respondent'spresident, that such organization was taking place and that it waslikely that the Committee for Industrial Organization would attemptto organize the respondent's plant within a few weeks.Beishlinetestified that thereupon Arthurs told him that "if the C. I. O. cameto the plant or to our town he would feel that I was slipping." Ar-thurs admitted this, but testified that when he said that he felt Beish-line would be "slipping," he meant that Beishline would be remiss inhis duties toward the men if it were necessary for them to organizein order to secure what they should rightfully have.Arthurs followedthis, however, with an expression of his opinion to Beishline, "thatC. I. O., K. K. K., A. F. of L., or anything else was unnecessary inour plant." OF NATIONAL LABOR RELATIONS BOARDB. Chronology of eventsOn May 5, 1937, a stoppage of work such as that hereinabove de-scribed occurred on the tracks and a committee of the men discussedincreasedwage rates with the management. The negotiations, how-ever, so faras the men were concerned, were unsatisfactory.On May7, a group of the men sent a telegram to John L. Lewis, in Washing-ton, D. C., asking that an organizer be sent by the Committee forIndustrial Organization to Mt. Vernon. In response to this telegram,Chris Meinkoth, an organizer, arrived in Mt. Vernon on May 10, andimmediately began enrolling members in the Amalgamated. In themeantime, the wage dispute had been settled and the men had returnedto work on May 10. On May 11, application was made and the Amal-gamated Local was chartered.Some of the organizational activity of the Amalgamated took placein a tavern,known as the Green Tree Tavern, located across the streetfrom one of the gates leading to the respondent's plant.On May 11,Arthurs, having heard of some activity with respect to labor organiza-tionat the Green Tree Tavern, addressed to the respondent's thengeneral,superintendent and assistant general superintendent the fol-lowing memorandum :MEMORANDUMMAY 11, 1937.MR. GORHAM PIGGMR. THOS. BERRYIN VIEW OF THE INFORMATION THAT HAS COME TO MY NOTICE FROMVOLUNTARY UNSOLICITED SOURCES THAT SOME BRAND OF LABOR OR-GANIZATION IS SIGNING UP MEMBERS AT THE GREEN TAVERN, ALL FORE-MEN SHOULD BE INSTRUCTED TO MAKE NO ATTEMPT TO INTIMIDATE ORINTERFERE WITH THEIR ACTIVITIES, AS IT IS ENTIRELY OUT OF KEEPINGWITH THE SPIRIT OF THE MT VERNON CAR MANUFACTURING COMPANYTO EMPLOY SO-CALLED "LABOR SPIES."IT IS TO BE HOPED THAT YOUR MEN REALIZE TIIE IMPOSSIBILITY OFMT VERNON'S OPERATION AS ANYTHING BUT AN OPEN SHOP IN ITSHIGHLY COMPETITIVE FIELD.IHAVE NO WAY OF KNOWING HOW MANY MEN HAVE SIGNED UPTOR ANY ORGANIZATION AT THIS TIME, OR IF ANY DUES HAVE BEENPAID BY THEM. HOWEVER, IF ANY OF OUR MEN HAVE BEEN HOOD-WINKED INTO PAYING IRRESPONSIBLE PERSONS MONEY, AND FIND THEM-SELVES IN POOR FINANCIAL CONDITION BECAUSE OF THIS, KINDLY IN-STRUCT THEM THAT THE TOWNSPEOPLE AND I WILL HAVE A FUND OFAT LEAST$2,000.00 WITH WHICH TO REIMBURSE THEM. THIS AMOUNTSTO ME PERSONALLY BETTING $2,000.00 THAT OUR CAR BUILDERS WILLBE FAIR AND HONEST ABOUT WHETHER OR NOT THEY ARE IN NEED. MT. VERNON CAR MANUFACTURING COMPANY ET AL.507THE EASE WITH WHICH THE MEN ON THEPRODUCTIONTRACK WEREABLE TO ADJUST THEIR TROUBLESIN A RECENTDISAGREEMENT SHOULDBE SUFFICIENT PROOF THAT WE NEED NO ORGANIZATION,WHETHERCOMPANYOR NATIONALLY AFFILIATED,AT MT VERNON.IT SHOULD BE POINTEDOUT WHEREVERNECESSARY THAT THE ONLYREASON FOR THE EXISTENCE OF AGENCIES FOR COLLECTIVE BARGAIN-ING ISTHAT EITHERTHE EMPLOYEES OR MANAGEMENT HAVE A MIS-TAKENIDEA OFBEING FAIRAND SQUARE.IWAS INTERESTED TO NOTETHE HONESTY AND SINCERITY OF THE MEN INVOLVED IN OUR RECENTDISAGREEMENT ON THETRACK AND I AM QUITE CERTAINTHAT THEMANAGEMENT HERE IS OF AS HIGHA TYPE AS OUREMPLOYEES.THEREFOREIT FOLLOWS THATTHERE IS NO DISAGREEMENT WHICHWE CANNOT SETTLE WITHOUTTHE AIDOF DEMAGOGUES AND COSTLYMANOUVERS SUCHAS STRIKESAND PERSONAL VIOLENCE.FINALLY ITIS TO BE NOTEDTHAT THE MANAGEMENTOF THE MTVERNON CAR MFG COMPANYIS INPOSITION TO DOMORE FOR ITSEMPLOYEES AND ASSUME A' GREATER RESPONSIBILITY THAN ANY AGENCYNOT INCORPORATEDUNDERTHE LAWS OFTHE STATE OF ILLINOIS.IF YOUTHINK THIS MEMORANDUMWOULD BE OFINTEREST TOOTHER EMPLOYEESTHAN YOURSELVES, YOU HAVE MYPERMISSION TOPOST IT ON THE BULLETIN BOARDS.(Signed)DAVID C. ARTHURS,President.On the same day, Artlnurs instructed someone in the office to pub-lish the memorandum, and it was posted in the plant.On the same day, May 11, four employees, Ben H. Miller, ChalemPittman, Henry Sursa, and Charles Summers, met in the plant dur-ing working hours and discussed what could be done to "offset theC. I. 0."During the noon hour that day, they met again in aninspector's officeand formulated a petition addressed to Arthurs.The petition stated that,WE, THE UNDERSIGNED,DO HEREBYPETITION FOR A HOME PLANTORGANIZATION TO BE CONTROLLEDAND OPERATED BY SHOP WORKMEN.THIS ORGANIZATION IS NOT TOBE AFFILIATED WITH C. I. O. ORA. F. OF L., BUT SAME TO BE LOCALLY CONTROLLEDBY THEMT. VERNONCAR COMPANY "EMPLOYEES".They then took from an inspector's desk a supply of paper and, withthe exception of Pittman, went to the office of Roy Holt, the re-spondent's employment manager.Holt was leaving his office at thetime.They asked Holt's permission to use his stenographer forsome typing.Holt gave his permission without inquiry.The typ-ing was done in his absence, 12 copies of the petition being made.Miller took all but one of these and distributed them among men in 508DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe several departments.These men, in turn, passed the petitionsamong their fellow workmen in their respective departments.Upon Holt's return to his office, his stenographer called his atten-tion to one copy of the petition which had been left in the office.Holt asked Miller what he should do with it, and was told to send itto Cal Glenn, an employee.Holt sent it to Glenn by Henry Jones,a foreman.Glenn circulated the petition among the employees.The petitions were circulated during working hours, the circula-tion being conducted by at least one supervisory employee, the chiefwatchman.A total of 388 signatures was obtained, some of thembeing those of gang leaders, timekeepers, and the chief watchman.Ninety-eight of the signatures were obtained on otherwise blanksheets of paper.The employees signing the blank sheets were toldeither that they were signing for a home union or that they weresigning to keep out the Committee for Industrial Organization.The petitions were circulated over a period of 3 days.On May 14,Miller arranged for a meeting with Arthurs.That morning, Millerand approximately 11 others met with Arthurs in his office.Millerand Summers acted as spokesmen. Arthurs stated that he could nottalk to them on company time.Miller assured him that they werepiece workers and on their own time. Summers presented the peti-tions to Arthurs who glanced at them. In reply Arthurs said, "Iam not in favor of an organization of any description in this plant.My father before me would never permit an organization in hisshop . . . Personally I am strong against an organization of anykind; but under the Wagner law, if you organize, whether it isA. F. of L., C. I. 0., or K. K. K. or what, there is nothing I can doabout it, my hands are tied."After further discussion to the sameeffect, the meeting ended.The employees who had attended the meeting decided that it wasnecessary for them to hire an attorney for the purpose of gettingtheir organization started.Accordingly, Pittman, one of the originalfour sponsors of the May 11 petition for an inside organization, ar-ranged for an appointment with Joe Frank Allen, a Mt. Vernonattorney, for that evening, May 14.Pittman notified Miller and several men from each department ofthe appointment.That night approximately 40 employees gatheredat Allen's office. It was there that the United was formed.The men told Allen what had happened. The printing of member-ship application cards was authorized.Allen suggested incorpora-tion.Incorporators were chosen by acclamation.These, togetherwith a few others, met the following evening, May 15, at Allen'soffice and the papers necessary for incorporation were signed. Itwas at first decided to mail incorporation papers to the office of the MT. VERN ON CAR MANUFACTURING COMPANY ET AL.509Secretary of State at Springfield, Illinois.However, it was laterdecided that this would entail too great a delay and that the papersshould be taken to Springfield personally.Accordingly, on Monday, May 17, Allen and the incorporatorsdrove to Springfield in Allen's automobile and obtained the Unitedcharter.That night, upon their return from Springfield, anothermeeting was held in Allen's office, attended by approximately 45 men.Membership cards, previously ordered printed by Allen, were re-ceived and distributed among the men. Temporary officers wereelected.Clayton Upton, selected as temporary president of the United,drafted, together with Allen, a "recognition," which was described asa document granting recognition to the United and giving to theUnited "permission to go to and fro in the shops and post bulletinsconcerning" the United.Sometime between May 19 and 21, Allentelephoned Arthurs and made an immediate appointment for Uptonto see him, telling Arthurs that Upton represented the United.Up-ton took the "recognition" to Arthurs, who asked whether Uptonthought that the United had a majority.Upton said that he thoughtithad.Arthurs signed the "recognition."On May 20, two gang leaders, on orders from Gorham Pigg, thegeneral superintendent, closed and nailed up the gateway to therespondent's plant which was located opposite the Green TreeTavern, which was serving as temporary organization headquartersfor the Amalgamated.On the morning of Saturday, May 22, Meinkoth and Brock Adams,another organizer for the Amalgamated, called on Arthurs andsought to make an appointment for a time at which they could con-fer with him.They were accompanied by several of the respond-ent's employees who were prominent in the Amalgamated.Arthurstold them that he could recognize no organization that did not repre-sent a majority.Meinkoth stated that they believed that the Amal-gamated represented a majority.The Amalgamated representativeswere unable to obtain from Arthurs a date for a later appointment.An appointment had been made with Arthurs by the secretaryof the United for a meeting that afternoon between the Unitedrepresentatives andArthurs.At that time the secretary of theUnited displayed to Arthurs a list of 570 United members, the mem-bership cards from which the list was taken, and 130 membershipapplication cards.The list was left with Arthurs for the purposeof having it checked against the respondent's pay roll.About May 25, Meinkoth called Arthurs on the telephone.Arthursrefused to make an appointment, saying he did not have time to meetMeinkoth.Thereafter, Meinkoth left, with the girl at the telephone 510DECISIONS OF NATIONAL LABOR RELATIONS BOARDdesk in the respondent's office, a draft of a proposed agreement be-,tween the respondent and the Amalgamated, and asked that it begiven to Arthurs.On May 25, a notice appeared in theMt. Vernon Register-News,the local newspaper, advertising a "victory" meeting of the Unitedto be held that night.On that day Arthurs had sent a telegramto either the United, some of its officers, or Allen, its attorney, whichcontained language suggestive of that in the advertisement whichstated, "Your organization and its representatives have been officiallyrecognized by your employer.The plant management has been dele-gated to your organization."On May 26, Arthurs met again with the representatives of theUnited.At this time they presented to Arthurs the draft of a pro-posed contract.From that date until June 1, negotiations betweenthe United and the respondent took place, culminating on the latterdate in the signing of a contract between them. The contract,among other things, contained a provision whereby the respondentrecognized the United as the sole collective bargaining agency forits employees.At the time of the signing of the contract, L. G.Sever, the respondent's executive vice president, was shown a list ofthe United membership and application cards, which contained thenames of 665 as members and of 90 applicants for membership.Atthat time, there were 1,309 employees in the appropriate unit whichis hereinafter discussed.In the course of these negotiations, a basicwage scale, which had been proposed by the United, was withdrawnby it.On June 2, in a conference contemplated by the June 1 con-tract, the wage scale was again presented to the respondent.As aresult of further negotiations a wages and hours agreement was en-tered into by the respondent and the United on June 3. Furthernegotiations, beginning June 6, led to the signing of a more com-prehensive wages and hours agreement on June 9.None of these contracts contained any provisions for a check-off.On June 4, however, the respondent paid to the United $250, whichrepresented the June dues of 500 United members which the re-spondent had checked off their wages, and thereafter paid to theUnited $22.50, similarly checked off the pay of 45 other Unitedmembers.Prior to the United's agreement with the respondent, the regularworking week in the respondent's plant consisted of five 8-hourdays, a total of 40 hours. By the June 3 and 9 contracts, however,the working week was lengthened by 5 hours' work on Saturdays.In accordance with this arrangement, the respondent, on June 10,posted a notice stating that thereafter the employees would be paidon Saturdays rather than on Fridays.This resulted in a strike, MT. VERNON CAR MANUFACTURING COMPANY ET AL.511on the following day, by a large number of the men. By June 14,the strike had resulted in a stoppage of production' in the entireplant.Either for this reason, or at the instance of the United, theplant was closed on June 14.At this point, the leaders of theAmalgamated decided to claim the strike as their own and to remainon strike until the respondent granted recognition to their organi-zation.Picketing was thereupon started on June 15, and continueduntil the strike was settled.Between June 1 and 15, the Amalgamated representatives at-tempted to communicate with Arthurs on several occasions, but didnot succeed.On June 15, the Amalgamated represented a majorityof the respondent's employees in an appropriate unit.2On that dayAdams, an Amalgamated organizer, sent a telegram to Arthurs askingfor an appointment, "for the purpose of discussing matters pertainingto signing a tenetative (sic) agreement."Arthurs' secretary repliedto this, by return telegram, that she was unable to locate Arthursbut that the telegram would be brought to his attention ' as soon ashe could be located.After being elected president of the United, Upton spent thegreater portion of his time on United business, to such an extentthat the assistant foreman, John Richardson, complained to EdwardC. Hetler, his foreman, about Upton's "not being a man to produce."Hetler told Richardson to discharge Upton.Richardson did, butUpton was immediately afterward rehired upon Holt's telling HetlerthatUpton "was associated with the Company Union and theywanted him to work." Thereafter, Hetler noticed that Upton ap-peared to attend to his work at will, and worked irregularly.Afterthis had continued for 2 weeks, Hetler, on June 15, dischargedUpton.At this point, Gorham Pigg, the general superintendent,informed Hetler that the respondent wanted Upton to continue towork there.Hetler stated that Upton "couldn't get the work out."Pigg thereupon discharged Hetler.On the morning of June 16, a number of the respondent's em-ployees, not at work because of the strike and consequent closing ofthe plant, were gathered downtown discussing the American Fed-eration of Labor. In Allen's office were gathered some of the Unitedofficers, also discussing the American Federation of Labor and theadvisability of calling in an American Federation of Labor organ-izer.Allen was instructed to get one for them.Allen thereuponlocated E. P. Theiss, an American Federation of Labor general rep-resentative,who arrived in Mt. Vernon that evening.At Allen'soffice,Theiss met the officers of the United and discussed the situa-2Discussedinfra,Section D 2. 512DECISIONSOF NATIONAL LABORRELATIONS BOARDLion with them briefly.He then went to and addressed a meetingof the United attended by approximately 550 people.After hisaddress, most of those present signed applications for membershipin the American Federation of Labor.The following day, a Fed-eral Labor Union charter was applied for.Theirs appointed thosewho had been officers of the United as temporary officers of the Fed-eral Labor Union, herein called the Federal.On June 17,someone connected with the Committee for Indus-trial Organization requestedthe UnitedStates Department of Laborto send a Conciliation Commissioner to Mt. Vernon for the purposeof settling the strike at the respondent's plant. In response to thatrequest,Commissioner Robert E. Mythen arrived in Mt. Vernonthat same day.He conferred with representatives of the Federal,the Amalgamated,and the respondent.As a result of these confer-ences, the strike was settled on the following day.Memoranda addressed to Mythen recording the terms of the strikesettlement were signed as follows :(1)By representatives of the Federal,by which it was agreedthat the men would return to work, and would abide by the decisionof the Board as to the question of representation of the respondent'semployees.(2) By representatives of the Amalgamated to the same effect, and,in addition,agreeing to withdraw charges at that time on file withthe Board.(3)By Arthurs,stating that all employees on the pay roll as ofJune 4, would be returned to work without discrimination or prejudice.On June 21,the plant was reopened and work resumed.Adams,the Amalgamated organizer,called on Sever, the respondent's vicepresident,that day with respect to four discharged employees whowere not reinstated.Adams stated that he understood that under theterms of the strike settlement these discharged employees were to bereinstated.Sever stated that that was not his understanding.Theconference came to no satisfactory conclusion.That night a Federal meeting was held, at which it was decided thatthe Federal would assume the debts of the United. That night, also,George L. O'Brien,an International representative of BrotherhoodRailway Carmen of America, discussed with Theiss the jurisdictionalquestion of the transferring of the membership of the Federal to theBrotherhood.As a result of a telephone conference which followedbetween Theiss andWilliam Green,president of the American Feder-ation of Labor, the membership of the Federal was so transferred at aFederal meeting on June 25.At that meeting Theiss explained thetransfer and those at the meeting indicated their accord,but so far asthe record shows no applications for membership in the Brotherhood MT. VERNON CAR MANUFACTURING COMPANY ET AL.513were signed by them.A Brotherhood charter was obtained on June28, and officers were elected.On June 28, also, the United and the respondent entered into acontract canceling the contracts they had previously entered into.Atthe same time the Brotherhood and the respondent entered into (1)an agreement in the same terms as the June 1 United contract, and (2)an agreement assuming the United wages and hours contracts of June3 and June 9. These agreements were tentative, to be superseded bypermanent agreements within 60 days.Arthurs testified that at the time of signing these contracts, heascertained that the Brotherhood represented a majority of the re-spondent's employees by either counting the names on the list pre-sented to him, estimating the number of cards shown to him, or taking"a responsible person's word for it."On July 10, representatives of the Brotherhood called upon Severand submitted to him a proposed permanent contract.On July 20,the Brotherhood representatives met with Arthurs, who stated that hehad examined the proposed contract.August 2, was set as the dateupon which the proposal would be discussed.On August 2, the negotiating of a permanent contract between theBrotherhood and the respondent was started.A contract containingclosed-shop and check-off provisions was completed on August 3.The contract was effective immediately and was to remain so untileither party gave notice to the other of a desire to change the contract.The closed-shop clause required membership in the Brotherhood as aprerequisite to employment by the respondent. The then present ratesof pay were to remain in effect.'The check-off provision was given immediate effect.Between thedate of the contract and November 11, 1937, the respondent checkedoff the wages of its employees and paid to the Brotherhood $4,302. Ofthis amount, only $1,720 represented the payment of dues in theBrotherhood.The balance represented the payment of initiation fees.The deduction from wages of dues only was authorized by the check-offprovision in the contract.On August 10, the Brotherhood voted to enforce the closed-shopclause of the contract.On the 11th the respondent was so notified, andposted a notice stating that beginning August 12 the respondent wouldrequire membership in the Brotherhood or other American Federationof Labor affiliates as a condition of employment.Arthurs instructedthe Brotherhood's committee to make arrangements with Holt. Sucharrangements were made.They provided, among other things, that,any non-member of the Brotherhood would be admitted to work onAugust 12 upon signing, at Holt's office, a direction authorizing therespondent to check off a $5 initiation fee from his wages. On August 12,, the closed-shop provision was put into effect.Onthat day a large number of employees sought but were refused admit-tance to the plant because they had not complied with the provision ofthe closed-shop, contract requiring Brotherhood membership of therespondent's employees.Some of the excluded employees thereupontook steps to become Brotherhood members by applying for member-ship or signing check-off authorizations.Upon doing so, many ofthem were admitted to work.Of these, some were thereafter dis-charged because of their rejection as members of the Brotherhood.These discharges are more fully considered in section E, below.Throughout the period from May 11 to August 12, and thereafter,employees were directly warned by agents of the respondent againstmembership or activities in the Amalgamated and urged to join theUnited or the Brotherhood.No attempt appears to have been madeat covertness or secrecy.Gorham Pigg testified that he was opposedto any union.. At first Arthurs stated this emphatically both in hisletter to Gorham Pigg and Berry of May 11, and in his conference-with the organizers of the United on May 14. Thereafter, however,-when organization of its employees became imminent, the respondentdirected its hostility against the Amalgamated alone and brought itsinfluence to bear in behalf of the United, the Federal, and theBrotherhood in successive stages.Foremen and gang leaders alsodeclared the respondent's attitude.Examples of undenied statements made to employees by those insupervisory capacities interfering with, restraining, and coercingsuch employees in the exercise of their rights under the Act arenumerous.A few follow:Charles E. King, a former employee of the respondent, appearedat the hearing pursuant to subpena. In May 1937, his gang leaderasked him to join the United.Also, some time between June 21 andJuly 30 (the date on which he left the respondent's employ), RobertBeal, a gang leader, told him that he would have to join the Ameri-can Federation of Labor or lose his job. The following conversationbetween King and Beal took place : King testified, "Well, he askedme, he said, `You belong to the C. I. 0., you have got a button on.'I said, 'I do,' He said, `Well, you better get on the right side of thefence.' . . .He said, `All you C. I. O. will be sitting out after thisbecomes a union,' and I told him I thought it was a union.Andthen I joined the American Federation of Labor." Beal "fetched metwo pieces of paper and a card for the American Federation ofLabor."This was at a time when King was at work. About July1,two other gang leaders also asked King to join the AmericanFederation of Labor.Ray Capps, a gang leader,, told Artie Lowry, an Amalgamatedmember, during the latter part of June, that "what we wanted in MT. VERNON CAR MANUFACTURING COMPANY ET AL.515-there was the A.F. of L.He said the C. I. O. was nothing but abunch of communists and a bunch of reds."In a conversation in which unions were discussed,Gorham PiggtoldWalter Voelker, a gang leader, 11 '1 am going to make it plentytough on your friend Steve up there' . . . After he told me that hecaught himself and he got mad at himself then,and he said, `Well, Iguess I talked too much."'(Steve Knezevich was a car inspectorwho had been"a C. I. O.man before the C. I. O. organizers came toMountVernon" and had addressed an Amalgamated meeting on orabout May 22.)One employee,Bailey, a timekeeper and checker,told some other,employees that if they belonged"to the C. I. O. and it does win outhere, Arthurs will shut the plant down and you won't have no jobs,because he said he won't recognize the C. I. 0."Arthurs' testimony as to this is illuminating :Q. Did you at any time ever tell any of your employees or anyof your foremen or assistant foremen or gang leaders that youwould close the plant rather than recognize the C. I. 0.?A. No, sir.Q. Tell anyone connected with the Company that, or that insubstance?A. I doubt if I said that to anyone connected with the plant,but if I did mention the subject of closing the plant in the eventof C. I.O.'s organization thereof, it certainly was not for pub-lication.Arthurs later testified : "To Sever I said that if the C. I. O. or-ganized the plant, the plant would probably close. I didn't say Iwould close it."Gorham Pigg, on August 20,told Forest Hays, an employee of therespondent who had been discharged on August 12, "The union wegot down there won't hurt this company."In May or June, Hayes, a gang leader, told William Channess, anAmalgamated member, that he "better get on the right side."Ray Capps told Al Grasley,an Amalgamated member, and threeor four others that "the next time we talked union in the shop,especially C. I. 0., we was going to be fired,because they was alreadyorganized."Toward the end of May, Grasley's gang leader laid himoff because"he said I didn't belong to the right union."Nolan Pigg, a foreman,on June 17, asked James Hayes, an Amal-gamated member,"to join the A. F. of L.... and I refused, andthen he said,if I didn't join the A. F. of L. that I would never getinside the shop again."On or about May 18, Leroy Ragan's foreman said "that all of usboys would have to get in or get out in regards to the Company Union 516DECISIONS OF NATIONAL LABOR RELATIONS BOARDof Mt.Vernon CarBuilders.He saidwe could havetime to go out-side and decidewhetherwe' would go in orget out."This statementwas made duringworking time and "all the boys that had not signedthe Car Builders" held a meeting during working time.The fore-man "said wewould have to sign the United Car Builders if weworked and to go out and hold a meeting and, decide whether we wasgoingto join or get out."Q. (By TrialExaminerWood.)What do you mean "get out?"A.Well,get fired or lose ourjob, anyway.At the meeting the men held, they decided to join the United. The"machinistsboss" distributed application cards to them.The previous day, Ragan's foreman had told him that "if I wasevercaught loafing a minute I would be out, because I was too radicalabout the Union."On June 21, just before Ragan and his fellow employees startedwork, their foreman "stated that he wanted all of us boys to knowthat he had never had any use for any of us, that he was workingfor the Company and the very first damn one that he caught saying oneword about the union or killing time, he had orders to give them theirmoney."Q. To whom did he address these remarks?A. All the C. I. O. boys, the men that were in the picket line.Notices regarding the Amalgamated posted on the respondent'sbulletin boards were torn down.However, United and Brotherhoodnoticeswere not disturbed.Hazel Sutton wrote an Amalgamatednotice inchalk on the side of a car and was reprimanded therefor byBerry.Berry said, "I would like to know who in the Bell is puttingC. I. O. up on thesecars ...I suppose it is that little Hazel Sutton ...If he keeps on ... We will get rid of him." This was during the latterpart of June.There was nothing unusual about signs being writtenon the sides of cars.Roy Fahringer, a foreman, stated to John Compton, an Amalga-mated member, "I had some work to do for you, but I understandyou are on the wrong side of the fence ... I have got to go to the repairshed and get another bucker."Bob Beal told Frank W. Claybourn, an Amalgamated member, thathe wanted him "to join the Company union and line up." Beal saidthat "the C. I. O. wouldn't amount to anything and we wanted a home-union."The last part of July, Beal also stopped Claybourn in hiswork to talk to him about the Brotherhood.At about the same time,Pigg and Bill Badgett, another gang leader, also spoke to Claybournabout the Brotherhood.About July 1, Luther E. Shehorn, an Amalgamated member whohad been laid off, asked Holt, the respondent's employmentmanager, MT. VERNON CAR MANUFACTURING COMPANY ET AL.517why "I can't get back in the shop to, work."Holt replied, "Luther, ifyou will go see the A. F. of L. committee, probably you can go towork."Foreman Charles Klein said, at the time of discharging five Amalga-mated members, "I haven't got no use for no C. I. O. men." Kleindenied this.The veracity of his testimony, however, is subject toserious doubt.His testimony is discussed in greater detail below inconnection with a discussion of the discharges in question.That hemade the statement in question was testified to by six employees.Gorham Pigg refused to reinstate Fred Thomason on the groundthat "I drove around this fence and seen you carrying that banner.I don't aim to let none of them men go back to work that carriedthat C. I. O. banner."Pigg told another employee, Harry Pierce,that "You boys are awful God damn brave wearing those C. I. O.badges around here." Pigg denied these statements but they are con-sonant with other of his anti-Amalgamated activities as well as therespondent's.C. Interference, restraint, and coercionFrom the foregoing, it is clear that from the time that Arthursbecame aware that the Committee for Industrial Organization wouldprobably send organizers into the respondent's plant he undertookto prevent the organization by it of the respondent's employees.Arthurs' letter, written to Pigg and Berry on May 11, was certainlyintended to influence and would naturally have the effect of influenc-ing the employees of the respondent in the exercise of their rightsunder the Act.Otherwise Arthurs would not have suggested theposting of the letter on the bulletin board.Arthurs' views were wellstated in that letter.He said "that we need no organization, whethercompany or nationally affiliated, at Mt Vernon," and that "it is tobe noted that the management of The Mt Vernon Car Mfg Companyis in position to do more for its employees and assume a greaterresponsibility than any agency not incorporated under the laws ofthe State of Illinois."This gave impetus to the organization ofthe United.Arthurs testified that he wrote the letter because 2 or 3 weekspreviously he had been called on by some "labor racketeers" whoclaimed to represent the St. Louis Union Labor Advocate and solic-ited an advertisement from him for which they wanted him to pay$500.Arthurs had refused.Later, hearing of some labor-unionactivity at the Green Tree Tavern, Arthurs testified that he thoughtthat the "racketeers" who had solicited the advertisement from himwere trying to "stir up enough trouble to cause me to come through."The explanation is specious. It does not explain the reason forwriting the letter.So far as the record shows, the only "trouble"164275-39-vol xi-14 518DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhich concerned Arthurs at the time was the organization of therespondent's employees.The coincidence in time of the publishing of the letter and thecirculation of the petitions which led to the formation of the Unitedcould scarcely have been accidental.The petitions were drawn forthe purposes of forming an inside union and keeping out of theplant the Committee for Industrial Organization.The eliminationof the Committee for Industrial Organization was in line with whatArthurs had expressed in the letter.It was testified that it was customary for employees to have typingdone at Holt's office.Such typing had frequently been done inconnection with soliciting donations or subscriptions from the em-ployees.In such cases, where the donations were to be obtained bymeans of a check-off, it was necessary to notify the respondent's officeof the nature of the typing to be done. In connection with the typingof the petitions for an inside union, Holt made no inquiry as to thenature thereof, but the work was done on company time by a coin-pany stenographer.After the typing was done, Holt saw the peti-tion which was left in his office and gave it to Jones, a foreman, tobe delivered to Glenn, who circulated it among the employees.BothHolt and Jones, therefore, knew the contents of the petition. Soknowing, they facilitated its circulation through the plant by actingas messengers for the originators of the petition.The petitions ap-pear to have been openly circulated during working hours.Therecord is clear that at least some of the foremen knew that thepetition was being circulated in their departments.Similarly, solici-tations of memberships in the United were openly made in theplant.The encouragement thus given to the formation of theUnited by the silence and cooperation of Holt, Jones, and the otherforemen, is obvious.The treatment accorded the United is significantin contrast with the respondent's actions in relation to the Amalga-mated.The object of the employees' meeting with Arthurs on May 14,was to obtain Arthurs' permission to form an inside union.Pittman,one of the originators of the idea, testified :Q. You knew if the union didn't have the permission of themanagement, it didn't have a chance to last in your plant, didn'tyou?A.We were under that impression.Q. You got that impression because of years of anti-unionfeeling on the part of the company, didn't you?A. Yes, sir.At the meeting held in Allen's office on the night of May 14, animportant decision was made : that dues of the United were to be MT. VERNON CAR MANUFACTURING COMPANY ET AL.519obtained through a check-off.The United did not deliver to therespondent any authorizations authorizing the check-off of dues fromthe wages of the individual employees involved.No provision fora check-off existed in either the June 1 or June 3 contract.Neverthe-less, the respondent paid to the United a check-off amounting to$272.50, which represented the dues of 545 United members.A checkfor $250 of this amount was paid by the respondent to the Unitedon June 4. The practice of the respondent at that time was to with-hold 2 weeks' wages from its employees; for example, wages earnedfrom May 30 to June 12 were paid on June 25. It is apparent,therefore, that the dues checked off by the respondent for the United-were paid to the United 3 weeks in advance of the day on whichthe balance of the members' wages were paid to them. It does notappear why the respondent, in the absence of a contractual check-off arrangement, should have granted the check-off privilege to theUnited so as to pay the United its share of its members' wages 3-weeks before the respondent, in the usual course of business, paidthe balance of those wages to the employees themselves. It is com-mon knowledge that labor organizations which have had contractualrelationswith employers for long periods have frequently beenunable to obtain, from the employers with whom they deal, theprivilege of a check-off.The system of check-off has been tradi-tionally one of the last concessions which employers have been will-ing to make in their dealings with labor organizations.Yet, thecheck-off was granted by the respondent and obtained by the Unitedwithout any difficulty.The apparent willingness to make this con-cession is a particularly strong indication of the respondent's desireto support the United, in view of Arthurs' expressed general op-position to labor organizations.We have noted above that on May 20, two gang leaders closed andnailed up the gateway to the respondent's plant which was locatedopposite the Green Tree Tavern.Gorham Pigg testified that thisaction was taken to prevent "the men from running back and forthand getting drinks and drinking it on the works." There is nothingto support the assertion that such drinking had occurred.The tavernwas used for a time as a headquarters by the Amalgamated organizers.The reference to the tavern in Arthurs' letter to Pigg and Berry ofMay 11, and a statement made by Ray Capps, a gang leader, whenhe nailed up the gate, that "that will be all of the C. I. 0.," indi-cates the reason for the action.On Saturday, May 22, following Adams and Meinkoth's meetingwith Arthurs, it became apparent to Arthurs and to the Unitedthat swift action was necessary if the Amalgamated was to be de-feated.At a meeting that afternoon, a list of members of the 520DECISIONSOF NATIONALLABOR RELATIONS BOARDUnited, containing 570 names, was left with Arthurs.Arthurs'recollection as to this was hazy.He was not certain whether mem-bership or application cards were presented to him at the same time.He was certain, however, that he "didn't count any cards any time."The list left with Arthurs did not contain the names of a majority ofthe respondent's employees.Nevertheless, it was the only thingwhich the respondent could have used, for the purpose of ascertainingthe membership of the United, in checking against its pay roll.On the basis of Upton's being "pretty sure" that the United rep-resented a majority, Arthurs, some time between May 19 and 21,signed a "recognition" of the United.With no further proof ofmajority representation than a list of 570 names at a time when therespondent employed 1,276 employees, Arthurs sent a telegram offi-cially recognizing the United.The respondent's ready accord ofrecognition to the United is in marked contrast to the respondent'sreluctance to deal with the Amalgamated.When the Amalgamated representatives called on Arthurs on May 22,three of the respondent's stenographers were present recording theconversation.None were present during Arthurs' meeting with theUnited representatives.Arthurs sought to explain this in his testi-mony by saying that he was acquainted with the United representa-tives, but not with the Amalgamated representatives.Yet Adams andMeinkotb, the Amalgamated representatives, were accompanied toArthurs' office and were introduced to him by several of the respond-ent's employees, at least one of whom Arthurs knew because, as a repre-sentative of the employees, he had settled with Arthurs the May 5wage dispute.On June 21, when Adams called on Sever, the respond-ent's vice president, seeking reinstatement of certain discharged em-ployees, Sever also had present a stenographer who made a transcriptof the conversation.After Meinkoth had left at Arthurs' office a draft of a proposedcontract between the Amalgamated and the respondent, Arthursglanced at and delivered it to his attorney, asking him "what kind ofan outfit did it look like it was."Arthurs must have known from thefact that the draft was left at his office that the Amalgamated wasclaiming the right to be the exclusive representative of the respond-ent's employees for the purposes of collective bargaining.Thedraft's first page plainly disclosed this.Yet, on June 1, the respond-ent entered into an agreement with the United without hesitation.The facility with which the United thus obtained a contract from therespondent at a time when Arthurs knew that the Amalgamated alsowas claiming the right of representation of the respondent's employeesindicates the respondent's desire to deal with the United. MT. VERNON CAR MANUFACTURING COMPANYET AL.521Having entered into an agreement with the United, Arthurs adoptedthe attitude that it was no longer necessary for the respondent to payany attention to the claims of the Amalgamated, though it, and not theUnited, represented a majority of the respondent's employees.3Arthursadmitted in his testimony that after June 1, he was certain that "wehad a majority" and, therefore, evaded the Amalgamated representa-tives.The respondent sought to justify the discharge of Hetler because,of his discharge of Upton on the ground that if the respondent per-mitted Hetler to discharge Upton, it would be violating the Act, sincein effect Hetler was discharging Upton for union activities.GorhamPigg testified that foremen had the right to discharge employees andthat this was the first time that he had prevented an employee's beingdischarged because of a fear that he would be discharged because ofunion activities.In the light of the respondent's attitude toward theUnited generally and in the light of its general disregard of its em-ployees' rights under the Act, we find this explanation to be specious,and indicative of the lengths to which the respondent went to protectthe United.When Theiss formed the Federal, he appointed those who had beenofficers of the United to continue temporarily as officers of the Federal.Beginning with the first meetings of the United, there were severalemployees of the respondent who became prominent in United affairsand who continued in prominence through the days of the Federaland the formative period of the Brotherhood. Thus, for example, twoof the four officials of the Brotherhood local who signed the August 3contract with the respondent were among those who signed the June 1contract on behalf of the United. The testimony of the Brotherhood'sown witnesses indicates that the direction of the affairs of the threeorganizations, the United, the Federal, and the Brotherhood, were,generally speaking, in the hands of the same people. The Federal andthe Brotherhood not only succeeded to the assets, liabilities, and mem-bership of their predecessor organizations, but also to the same generaldirection.That the Federal succeeded to the membership of the United cannotbe doubted.The largest enrollment of members in the Federal oc-curred on the night of June 16, at a meeting of the United, presidedover by its president, and immediately afterward.When the Brother-hood succeeded to the Federal, the members of the Federal were takenover by the Brotherhood with no apparent formal action on their part.In connection with the August 3 contract between the Brotherhoodand the respondent a draft of the Brotherhood's proposals, contain-8Discussedinfra,Section D 2. 522DECISIONS OF NATIONAL LABOR RELATIONS BOARDing among others, provisions for a closed shop and check-off, hadbeen left with Sever on July 10.Between then and August 2, despitean intervening meeting with reference to the proposed contract, be-tween Arthurs and the Brotherhood's representatives on July 20, therespondent sent to the Brotherhood no counterproposal or othercommunication with reference to the proposals.Yet it was testi-fied that at the conference beginning August 2 and ending August 3,the closed-shop provision was the greatest stumbling block in thecourse of the negotiations.Arthurs and Albert A. Vail, the thenpresident of the Brotherhood, testified that veiled strike threats werenecessary in order to get the respondent to agree to a closed shop.Vail also testified, however, that a strike was not threatened.On theother hand, McCreery, the Brotherhood representative, testified thathad an impasse been reached in negotiations over the contract, theclosed-shop clause was not one of those which the Brotherhood wouldhave refused to withdraw from its proposals.This was supportedby the testimony of O'Brien, another Brotherhood representative.On the evidence, we find that, while some form of strike threat mayhave been made, in the light of the testimony of McCreery andO'Brien it is clear that it was not of such a nature as to have inducedthe inclusion of the closed-shop provision in the contract. Indeed,it appears that the respondent actually made no great objection tothe inclusion in the contract of the closed-shop and check-off pro-visions.The inference is inescapable that the respondent all but en-couraged the Brotherhood's negotiators in their demands for a closedshop and a check-off to the same extent that the respondent hadactively assisted the United in obtaining its check-off when no pro-vision for such check-off existed in any contract between therespondent and the United.Gang leaders at the respondent's plant are clearly supervisoryemployees and are so regarded by those working under their direc-tion.A gang leader does no work other than to supervise othersand has as many as 30 employees working under his direction.Gang leaders are eligible for membership in both the Brotherhoodand the Amalgamated. Some were found in each of those organiza-tions, the majority being in the Brotherhood.Whether or not su-pervisory employees are members of a labor organization, they are,in the interest of a free choice of representatives, required to abstainfrom actively influencing other employees in their choice of repre-sentatives.This, the respondent's gang leaders did not do.Whileit is not clear from the record whether gang leaders can officiallyhire and discharge men, it is clear that they either recommend suchaction to their foremen or take it unofficially themselves.This beingso, they are clearly part of the management, and their actions in in- MT. VERNON CAR MANUFACTURING COMPANY ET AL.523flueiicingother employees in their choice of representatives are thoseof the respondent.4The respondent's hostility to labor unions in general and to theCommittee for Industrial Organization in particular; the respond-ent's constant indication of such hostility to its employees, throughthe outspoken threats and warnings of its supervisory officials; therespondent's refusal to accord the Amalgamated the rights and priv-ileges to which it was entitled as a representative of employees of therespondent; the respondent's patent aid and support of first theUnited and then the Brotherhood, revealed especially in the facilitywith which those organizations obtained contracts and check-offsafter but sketchy and hasty determination of their alleged majorityrepresentation; the vigilance with which the respondent guarded therights 'of the United, as exemplified by Pigg's discharge of Hetlerbecause of his interference with Upton's United activities; the re-spondent's initial and continued distrust of the Amalgamated, re-vealed by Arthurs' and Sever's use of stenographers during confer-ences with the Amalgamated representatives but not during confer-ences with representatives of other labor organizations; the constantplacing by the respondent of obstacles in the path of the Amalgam-ated-for example, the closing of the gate to the respondent's plantwhich was located opposite Amalgamated organization headquar-ters-all these and more are clear from the foregoing.We find that the respondent has interfered with, restrained, andcoerced its employees in the exercise of the rights guaranteed inSection7 of the Act.In view of the acts of the respondent, we find that neither theyUnited norits successor, 'the Brotherhood, was freely designated bya majority of the respondent's employees as their bargaining agent.Each of themwas alabor organization which had been assisted bythe respondent's unfair labor practices.We find that the contractof August3 was enteredinto with the Brotherhood as the culmination4SeeMatter of The A SAbellCompany, a corporationand'InternationalPrintingand Pressmen's Union, Baltimore Branch, BaltimoreWebPressmen'sUnion,No. 31,5 N. L R.B 644, affirmed,as modified(modification did not affect this portion of the-Board's decision),inNationalLaborRelations Board v.A S AbellCo,97 Fed. (2d)951 (C. C. A 4, 1938) ;Virginia Ferry Corporation v National Labor Relations Board,101Fed (2d) 103 (C. C. A. 4, Jan 9, 1939) ;Matte of Montgomery Ward and Company,Incorporated,a CorporationandUnited Mail Order and Retail Workers of America, 4N. L. R B.1151;Matter of American Manufacturing Company et al.andTextileWorkers,Organizing Committee,C. 1 0., 5 NL R B 443;Matter of M. LowensteinitSons,Inc.-andBookkeepers',Stenographers'and Accountants'Union, Local No.16,United Office andProfessionalWorkers of America, C.I.O. andTextileWorkers'Organizing Committee-Local No. 65,C. I.O. andUnitedWholesale Employees of N. Y., 6 N. LR.B. 216;Matter of T. W. HeplerandInternational Ladies' Garment Workers Union, 7 NL. R. B.255;Matter of Ward Baking CompanyandCommittee for Industrial OrganizationandBakery and Confectionery Workers International Union of America, 8 N. L.R. B. 558;Matter of Tennessee Copper Companyand A.F. of L Federal Union No 21164,8 N. L. R. B.575; 9 N. L. R B. 117 524DECISIONSOF NATIONALLABOR RELATIONS BOARDof a plan by the respondent to deal with the Brotherhood alone, to theexclusion of the Amalgamated.A proviso to Section 8 (3) of the Act provides that:... nothing in this Act . . . shall preclude an employer frommaking an agreement with a labor organization (not established,maintained, or assisted by any action defined in this Act as anunfair labor practice) to require as a condition of employmentmembership therein, if such labor organization is the representa-tive of the employees as provided in section 9 (a), in the appro-priate collective bargaining unit covered by such agreement whenmade.Since the contract of August 3 was entered into with a labor organi-zationwhich had been assisted by the respondent's unfair laborpractices, it is not within the proviso of Section 8 (3) of the Act andis, therefore, clearly invalid.5D. The refusal to bargain collectively1.The appropriate unitThe amended complaint alleged that the unit appropriate for thepurposes of collective bargaining, within the meaning of Section 9(b) of the Act, consists of the respondent's production and main-tenance employees, excluding foremen and office and salaried em-ployees.This was denied by the respondent in its answer.At thehearing, it was not disputed that the exclusion from the unit of theoffice and salaried employees was proper, and that all the productionand maintenance employees in the plant constituted but one unit.Stoppage of work in one part of the plant results in a stoppagein the remainder of the plant either immediately or within a fewdays.The strike of June 10, though at first it affected only some ofthe departments in the plant, necessitated the closing of the rest ofthe plant on June 14. There is no doubt that the work of the pro-duction and maintenance employees of the respondent is interrelatedand interdependent.The only real issue regarding the appropriate unit raised at the,hearing was whether certain classes of employees other than theoffice and salaried employees were supervisory or otherwise relatede SeeMatter of National Electric Products CorporationandUnited Electrical and RadioWorkersof America,LocalNo. 609,3 N. L. R B. 475;Matter of Lenox Shoe Company,IncandUnited Shoe Workers of AmtErica,affiliatedwith the Committee for IndustrialOrganization,4 N. L. R.B 372 ;Matter of Missouri-ArkansasCoachLines,IncandThe Brotherhood of Railroad Trainmen,7 N. L.R B 186,Matter of Jefferson ElectricCompanyandUnited Electrical and Radio Workers of America,8 N L R. B. 284. MT. VERNON CAR MANUFACTURING COMPANY ET AL.525to the management in such a way as to be properly excluded fromthe unit.The salaried employees include the office force, draftsmen, foremen,some assistant foremen, the chief checker, and the watchmen. Inaddition to the regular production and maintenance employees, otherspaid on an hourly or piece-work basis are gang leaders, inspectors,checkers, and timekeepers, and the remaining assistant foremen.Assistant foremen.These employees are closely related to themanagement. Their work is strictly supervisory in nature and closelyallied to that of the foremen. Some assistant foremen are paid on asalaried and some on an hourly or piece-work basis.All, however, arecarried by the respondent on a pay roll together with the foremenand apart from other production and maintenance employees.Wefind that the assistant foremen should be excluded from the unit.Gang leaders.These employees perform supervisory work underthe direction of the foremen and assistant foremen.Each is incharge of a gang of men ranging in number from 6 to 30. Althoughthey do not have authority to hire and to discharge employees, theydo recommend such action to their foremen or take it unofficiallythemselves.They do no work other than to supervise others. Thegang leaders, however, are paid on the same basis as other employees,and are carried on the regular production and maintenance pay roll.They are also eligible for membership in both the Brotherhood and theAmalgamated and some were found in each of those organizatio.is.The majority were Brotherhood members.The boundaries of eligi-bility for membership in a labor organization need not coincide withthe unit for which the organization bargains. In the light of theirclose relationship to the management, we find that the gang leadersshould be excluded from the unit.Inspectors.These employees are engaged in inspecting the work ofother employees at various stages of production and in pointing outand correcting errors.Holt testified that "they have practicallythe same jurisdiction as a gang leader."We exclude them from theunit, therefore, for the same reasons for which we have excludedthe gang leaders.Checkersandtimekeepers.These employees, with the exceptionof the chief checker, who is paid on a salary basis, are paid on anhourly or piece-work basis.Their work is not supervisory but re-lates to keeping time and production records.To this extent, theyare not production and maintenance employees.Although not con-sidered by the respondent as part of its office force, these employeeshave offices or desks in the departments in which they work and thework they do is of a clerical nature.The immediate interests and 526DECISIONS OF NATIONAL LABOR RELATIONS BOARDproblems of these employees are not those of actual production andmaintenance employees.6We find that, the checkers and,timekeep-ers should be excluded from the unit.We find that the production and maintenance employees of therespondent, excluding salaried employees, foremen, assistant fore-men, gang leaders, inspectors, checkers, and timekeepers, constitutea unit appropriate for the purposes of collective bargaining and thatsaid unit will insure to employees of the respondent the full benefitof their right to self-organization and to collective bargaining andotherwise effectuate the policies of the Act.2.Representation by the Amalgamated of the majority in theappropriate unitIn the complaint as amended at the hearing, it was alleged thaton June 15 the Amalgamated represented a majority of the employeesin the appropriate unit.The membership application cards of theAmalgamated members were put into evidence.?There is no ques-tion as to the authenticity of the cards.The signing of such cardswas sufficient to designate the Amalgamated as the collective bargain-ing agent of the signers.Of these cards, 728 were signed on orbefore June 15; of these, 667 were unchallenged as to authenticityby the respondent and were therefore admittedly cards signed bymembers of the Amalgamated who were employees of the respondenton June 15.Nine of these were gang leaders and, therefore, not inthe appropriate unit.There was also put into evidence a photostatic copy of the respond-ent's production and maintenance pay roll for the period from May30 to June 12, the pay-roll period closest to June 15 and immediatelypreceding the strike.On this pay roll there appear 1,439 names.Sixteen of these were watchmen and, therefore, not within the ap-propriate unit.Of the remaining 1,423, 54 were gang leaders, 3 wereinspectors, and 10 were checkers and timekeepers.They, also, notbeing in the appropriate unit, must be excluded from our computa-tions.The names of 2 of the 61 Amalgamated members who were chal-lenged by the respondent do not appear on the pay roll.Althoughthe remaining 59 do so appear, the respondent challenged them, pre-sumably on the ground that although they appear on the May 30-6 SeeMatterof R. C. A. ManufacturingCompany, Inc.andUnited Electrical & RadioWorkers of America,2 N. L R.B. 159;Matter of SimplexWire andCable CompanyandWire & Cable Workers FederalLocal Union 21020,Affiliated with the A. F. of LandWire.ECableWorkersFederalLocalUnion 21020,Affiliatedwith the American Federation ofLaborandSimplex EmployeesAssociation, 6 N L. R B 231°Later,a list containing the names of the members,together with the datesof their.applications,was substituted for the cardswithout objection MT. VERNON CAR MANUFACTURING COMPANY ET AL.527June 12 pay roll, their employee relationship with the respondentwas terminated prior to June 15.Accordingly, to use the respond-ent'smethod of computing whether the Amalgamated represented amajority of the employees in the appropriate unit on June 15, these.59 names must be stricken not only from the list of Amalgamatedmembers, but also from the respondent's pay roll.When this is donethere remain 1,297 employees who were in the appropriate unit onJune 15, of which the 658 unchallenged Amalgamated members inthe appropriate unit were a majority.While we consider this method of computation valid and reliable,we have also examined the record concerning the 61 Amalgamatedmembers whom the respondent has challenged, seeking, in vain, thejustification for the challenges.The examination indicates that 55 of the 61 appear on the May30-June 12 pay roll as having worked for the respondent during thatperiod and as having been paid for their services either on June 25,the regular pay day for that period, or thereafter.The respondent, in challenging these 61 Amalgamated members,proceeded apparently on the ground that, on June 15, they were nolonger employees of the respondent.The only reliable evidence inthe record as to the employee status of these Amalgamated membersis furnished by the May 30-June 12 pay roll. It does not supportthe respondent's contention.There is no continuity of work in the respondent's plant. Theseveral departments operate spasmodically, whenever there is workfor them.This results in the common practice of laying off em-ployees for varying periods of time. It appears to be the respond-ent's theory that an Amalgamated member who was laid off beforeJune 15 cannot be counted in determining whether the Amalgamatedrepresented a majority of the respondent's employees on June 15,even though the member in question continued to be carried on therespondent's pay roll at least until June 25. It was the respondent'spractice to pay those employees whom it discharged or who volun-tarily quit their jobs for their services at the time their employmentwas so terminated.The fact that the respondent continued to carrythe 55 above-mentioned Amalgamated members on its pay roll untilJune 25, in the absence of any showing of any definitive action onthe part of either the respondent or the employees to terminate theiremployment, indicates that even the respondent considered those 55as its employees during that period.We find that each of these 55was an employee of the respondent on June 15, 1937.The cases of 2 of the 6 challenged Amalgamated members who arenot included within the 55, require special consideration.Thomas Abraham Harshberger does not appear on the pay roll,having been ill during the period in question.When he recovered, 528DECISIONS OF NATIONAL LABOR RELATIONS BOARDhowever, he returned to work for the respondent and worked for ituntil August 12.There is no showing whatsoever of any change inHarshberger's employee status during the period of his illness.Ac-cordingly, we find that Harshberger was an employee of the respond-ent on June 15.Hans Hansen worked 611/2 hours between May 30 and June 12 andwas paid for his services on June 15.Apparently his employmentwas terminated on that day. There is nothing to show that it wasterminated before June 15.Accordingly, we find that Hansen wasan employee of the respondent on June 15.We thus find that 57 of the 61 challenged Amalgamated memberswere employees of the respondent on June 15, 1937. These, togetherwith the 667 uncha4lenged members, aggregate 724 Amalgamatedmembers who were employees of the respondent on June 15.Accurately to picture the situation, there must be deducted fromthe respondent's May 30-June 12 pay roll three names of challengedAmalgamated members who appear on the pay roll but whom, forthese purposes, we have not considered as employees.We must alsoadd one name (that of Harshberger) to the pay roll.Also, theremust be deducted (83 from the pay roll and 9 from the list of Amal-gamated members) those whom we have found not to be within theappropriate unit.The result of these computations shows that onJune 15, 1937, the Amalgamated represented 715 of the respondent's1,354 employees in the appropriate unit.In connection with the problem of proof of majority representa-tion, the respondent affirmatively sought to prove that at no timebetweenMay 10 and June 15 did the Amalgamated represent amajority of the employees in the appropriate unit.Holt, the re-spondent's employment manager, introduced an exhibit 8 into evi-dence purporting to show (1) the date on which each Amalgamatedmember became such, and (2) each date between May 10 and June 15when each Amalgamated member was at work in the respondent'splant.The latter data were shown in the exhibit on the theory, appar-ently, that a man not actually working on a particular day could notbe counted in determining whether the Amalgamated represented amajority on that day, as, not actually working, he was not an em-ployee.This position is obviously untenable in the light of the re-spondent's usual practice of regarding an employee laid off as anemployee until he either is paid his wages in full or turns in hisidentification check.It does not appear from Holt's testimony thateither of these conditions applied in the case of those listed in Re-spondent Exhibit No. 13 as not working on certain days betweenMay 10 and June 15.s Respondent Exhibit No. 13. IMT. VERNON CAR MANUFACTURINGCOMPANY ET AL.529Furthermore, on cross-examination, Holt admitted that a numberof errors existed in Respondent Exhibit No. 13.We have sample-checked the exhibit and found other similar errors.We, accordingly,have been unable to rely on Respondent Exhibit No. 13.There was no proof offered by the respondent or the Brotherhoodto show that any of the Amalgamated members had, after joining theAmalgamated and before June 15, renounced their membership.Alist of Brotherhood members was introduced showing on its face thatnone had joined the Brotherhood ° prior to June 16. At the hearingthere was a list of United members 10 containing the names indaddresses of the members as of May 22.There was some evidence introduced tending to show that a few em-ployees, after joining the Amalgamated, joined the United, undercoercion from their foremen.This, of course, could not affect suchmemberships, since it was not the exercise of their free wills andchoices.h1There is nothing, therefore, to cast doubt on the validityand accuracy of the list of Amalgamated members used in determiningwhether the Amalgamated represented a majority of the employees inthe appropriate unit on June 15.The loss of majority representation by the Amalgamated afterJune 15 must be disregarded since it was a result of the respondent'sinterference with, restraint, and coercion of its employees.12We, therefore, find that on, June 15, 1937, and thereafter, theAmalgamated was the duly designated representative of the majorityof the employees in an appropriate unit. Pursuant to Section 9 (a) ofthe Act, it was, therefore, the exclusive representative of all theemployees in such unit for the purposes of collective bargaining inrespect to rates of pay, wages, hours of employment, and other condi-tions of employment.3.The refusal to bargain collectivelyBeginning on May 22, as discussed above in sections B and C, repre-sentatives of the Amalgamated sought to bargain collectively withthe respondent.They were rebuffed, however, by the respondent.About May 25, Meinkoth left for Arthurs, at his office, a draft of aproposed agreement between the Amalgamated and the respondent,which disclosed on its first page the Amalgamated's desire to be recog-°Used here to designate either the Brotherhood or its predecessor, the Federal.10Board Exhibit No. 65, for identification11 SeeMatter of Art Crayon Company,Inc. and its affiliated company,American ArtistsColor Works,Inc.andUnited Artists Supply Workers, 7N. L. R. B 102.12 SeeMatter of Bradford Dyeing Association(U. S. A.) (a Corporation)andTextileWorkers'Organizing Committee of theC. 1.0 , 4 N.L. R. B. 604;Matter of Cating RopeWorks, Inc.andTextileWorkers OrganizingCommittee,C. 1.0., 4 N. L. R. B. 1100;Matter of American Manufacturing Company et atandTextileWorkers' Organizing Com-mittee, C 10 , 5 N L R B 443;Matter of Somerset Shoe CompanyandUnitedShoeWorkersof America,5 N L R B 486. 530DECISIONS OF NATIONAL LABOR RELATIONS BOARDnized as the sole collective bargaining agency of the respondent'semployees.Arthurs paid no attention to this except to turn it overto his attorney, who used it as a model in drawing up the contractbetween the respondent and the United.This contract was executed on June 1.Thereafter, Arthurs ad-mittedly evaded the Amalgamated representatives.Entering into acontract with the United, an organization formed, administered, andencouraged by the respondent's interference with, restraint, and coer-cion of its employees in the exercise of their rights under the Act, didnot justify such evasion.We can interpret such evasion only in thelight of the respondent's antecedent as well as subsequent acts whichindicated its anti-Amalgamated attitude.On June 15, Adams sent a telegram to Arthurs seeking an appoint-ment "for the purpose of discussing matters pertaining to signing atenetative (sic) agreement."This telegram, in the light of the pre-vious delivery to Arthurs of the proposed agreement, constituted ademand for recognition. To this telegram a reply was sent saying thatArthurs could not be located.No further reply was ever sent. On thesame day, in support of their demand for recognition, the Amal-gamated assumed the strike then taking place.In the light of the respondent's manifested attitude toward theAmalgamated, and in the light of Arthurs' admitted evasion of theAmalgamated representatives, we find that the respondent's failure torespond to the telegram of Adams on June 15 denied the Amalgamatedthe recognition to which it was entitled under the Act as the represent-ative of a majority of the respondent's employees in an appropriatebargaining unit.This denial of recognition, coupled with the respond-ent's recognition of and contractual relations with the United andthen the Brotherhood, into which its employees had been propelledunder the pressure of the respondent's unfair labor practices, con-stituted a refusal to bargain collectively with the representatives ofits employees.We find that on June 15, 1937, and at all times there-after, the respondent refused to bargain collectively with the Amal-gamated as the representative of its employees in an appropriate unitin respect to rates of pay, wages, hours of employment, and otherconditions of employment.E. The dischargesThe complaint, as amended from time to time, alleged the demotion,lay-off, and/or discharge of a number of named individuals becauseof their Amalgamated membership, activities, or sympathies, theirrefusal to join the United or the Brotherhood, or a combination ofthese.In its answer, the respondent denied that there were any MT. VERNON CAR MANUFACTURING COMPANY ET AL.531demotions, lay-offs, or discharges for these reasons. In the light ofthe events set forth above, we shall discuss the circumstances surround-ing the termination of employment of the various employees.Forest Hays, John Dowdell, Joseph Bailey, Joseph Callas, HobartHayes, Arthur Hoffer, Virgil Hullinger, Angus Coekruma, Arthur F.Cook, Glenn G. Francis, Al Grasley, James F. Hayes, Ishmael Hous-ton,Riley Johnson, Artie Lowry, James Padfield, Marvin Pigg,Richard Pigg, Leroy Ragan, Harry Smith, Hazel Sutton, Gus Whit-son,andFrancisWillmore.These employees were unable to obtainadmittance to the respondent's plant on August 12, 1937, because oftheir non-compliance with the requirement of the closed-shop agree-ment-membership in the Brotherhood.That numbers of employeeswere for this reason excluded from work on August 12 was not deniedby the respondent and in its brief the respondent admitted that theenforcement of the closed-shop agreement caused the exclusion ofthese named employees on August 12. These employees were notthereafter reinstated.Some of them, however, were offered reinstate-ment, but the condition of membership in the Brotherhood was at-tached to said offer.Arch Mandrell,although not a Brotherhood member, was admittedto the plant on August 12 on the basis of a receipt evidencing hismembership in the International Association of Machinists, hereincalled the I. A. M.While not in accordance with the terms of theclosed-shop contract which required that the respondent's employeesbe members of the Brotherhood, this was in accordance with the noticeof the closed-shop contract, which the respondent had posted onAugust 11, which stated that members of the Brotherhood or of"other American Federation of Labor affiliates" would be admitted towork.The I. A. M. is so affiliated.However, on the night of August12,Mandrell was expelled from his I. A. M. local because the Brother-hood had "put the pressure on them and they had to vote me out."Onthe following day, Mandrell was not admitted to the respondent'splant and he was not thereafter reinstated. It appears that Mandrellwas later offered reinstatement but the condition of membership in theBrotherhood was attached to said offer.This was the same conditionas that imposed on Mandrell's employment on August 13.Ray Morgan, Luther Atwood, Harold Albert Krohe, Harry Lawson,CharlieMasters,Henry Thomas, Richard Mayberry,andRichardRose.These employees were unable to obtain admittance to the re-spondent's plant on August 12, 1937, because of their non-compliancewith the condition imposed by the closed-shop agreement, of member-ship in the Brotherhood.Later, upon joining the Brotherhood, theseemployees were reinstated.Morgan, Atwood, Krohe, and Lawson 532DECISIONS OF NATIONALLABOR RELATIONS BOARDwere reinstated on August 19, Rose on August 20, Mayberry on Au-gust 26, and Masters and Thomas on October 1.Archie Lane,a member of the Amalgamated, was unable to obtainadmittance to the respondent's plant on August 12, 1937, because ofhis non-compliance with the condition, imposed by the closed-shopagreement, of membership in the Brotherhood.On August 17, Lanejoined the Brotherhood and returned to work.However, he was im-mediately displaced by the employee who had taken his place betweenAugust 12 and 17, on the ground that Lane was junior, in point ofservice, to that employee.Lane was not thereafter reinstated untilOctober 5.Lane's displacement on August 17 resulted from a seniority rulepromulgated by the Brotherhood which provided, in effect, that non-members of the Brotherhood who were not admitted to work onAugust 12, when later reinstated, became junior, in point of service,to those who had been Brotherhood members on August 12.The re-spondent thus put into effect a rule which resulted in discriminationagainst all those who had not been Brotherhood members onAugust 12.Albert R. McCollwrnwas a member of the Centralia, Illinois, lodgeof Brotherhood Railway Carmen of America, having joined it in 1934at a time when he worked for the Illinois Central Railroad at thatplace.He started working, for the respondent on June 11, 1936.OnAugust 12, 1937, he was refused admittance to the respondent's plant,although he identified himself as a member of the Centralia local.The closed-shop contract required of employees membership in theBrotherhood (Mt. Vernon lodge).On August 19, however, he wasadmitted to the plant, and was thereafter employed by the respondent.Later, he applied for the transfer of his membership from the Cen-tralia to the Mt. Vernon lodge.The refusal to admit McCollum to work on August 12 was based onhis non-compliance with the condition of the closed-shop contract,membership in the Brotherhood (Mt. Vernon lodge).The respondent did not deny that McCollum was refused admit-tance to work between August 12 and 19.Ernie Harperhad worked for the respondent "off and on" since1924.He joined the Amalgamated on May 14, 1937, although notworking at the time, his first employment by the respondent in 1937having started on May 17.He was laid off, because of lack of work,betweenMay 18 and June 1. He was then employed irregularlyuntil about August 7.He reported for duty daily thereafter untilAugust 12, when he was refused admittance to the plant becausehe was not a Brotherhood member.When hired on May 17, Harper was immediately told by his gangleader to join the United.When Harper was reinstated on June MT. VERNON CAR MANUFACTURING COMPANY ET AL.5331, he claims that he was put on a job paying a lower wage than hehad previously earned and that, later, he succeeded in getting workbut part of the time.The respondent admitted that after June 1 Harper's employmentwas irregular and that, on August 12, the termination of Harper'semployment resulted from the enforcement of the closed-shop con-tract.We find that the demotion of Harper alleged to have occurredprior to August 12 was not caused by his membership or activitiesin the Amalgamated.On August 12, however, the imposition ofthe condition of membership in the Brotherhood upon the employ-ment of Harper, terminated his employment on that date.Lawrence Batey,an Amalgamated member and one of the picket-ers during the strike, had been injured in May and thereafter coulddo only light work, which was not steady.August 9 was the lastday on which Batey worked.He testified that on August 10 and11 he was not given work and that on August 12 he was not ad-mitted to the plant because he was not a Brotherhood member.Hewas not thereafter reinstated.His superintendent testified thatBatey said "that he thought he could do better elsewhere and askedfor his money"-the equivalent of quitting his job.The respondentclaimed that this was on August 9. If Batey was paid on August 9,documentary proof thereof must have been in the respondent's pos-session.No such proof was introduced. The superintendent fur-ther testified that he did not know whether or not Batey was refusedadmittance to the plant on August 12. Batey's testimony that hewas so refused is unrefuted.The respondent failed to show thathis employment was terminated prior thereto.John Comptonhad worked for the respondent for a short whilein 1919, for a short while in 1923 or 1924, and not again until June5, 1937.He had joined the Amalgamated, however, on May 19,1937.Between June 5 and 25, he was promised a steady job.Hetestified, "I got in only a couple of days during that time; I waspromised a steady job.They told me if I worked a couple of daysI would get on steady, but I never got on steady." During thestrike,Compton was in charge of the kitchen which was set up atstrike headquarters.On June 25, Compton asked Roy Fahringer, aforeman, for work.Fahringer said that he would see whether heneeded anyone.A short while later, Fahringer told Compton, "Ihad some work to do for you, but I understand you are on thewrong side of the fence ... I have got to go to the repair shed andget another bucker."A short while later, Nolan Pigg, another fore-man, instructed the timekeeper to "give this man his time," andPigg "pulled my card out of the bog"-the equivalent of discharginga man.164275-39-vol. x!-35 534DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe respondent contended that Compton was only an extra manfor whom there was no further need.The amended complaint alleged that Compton was excluded fromwork on August 12 because of his refusal to join the Brotherhood.This, however, is not borne out by the record.The complaint, asamended, further alleged that in June the respondent dischargedCompton. It is clear from the record that on June 25, the respond-ent, if it did not discharge Compton, at least refused to hire him.In the light of the statement made to Compton by Fahringer, therecan be no doubt but that the discharge or refusal to hire was causedby Compton's membership and activities in the Amalgamated.Wefind that, on June 25, the respondent discharged Compton or refusedto hire him because of his membership and activities in the Amal-gamated.James W. Franciswas the oldest electric welder, in point of serv-ice, in the respondent's employ.He joined the Amalgamated onMay 14, 1937, and wore his Amalgamated membership button whileat work.He picketed during the strike.Francis did not report for work between July 30 and August 9.In the meantime, he had seen his foreman and told him "that hehad gotten too much liquor and he got in a jam." His foremantold him that he could not employ a man who used liquor but that heshould return to work on August 9. From August 9 to 11 Franciswas put at work which paid him a lower wage than he had previouslyearned.Francis claimed that on August 9 he was demoted and that onAugust 12 he was discharged, since he was refused admittance to theplant on that day, for the reason that he was not a Brotherhoodmember.The respondent sought to justify the demotion on the grounds thatFrancis' foreman intended to reinstate him to his old job as soonas he proved himself to be a sober worker.Francis testified that he,did no drinking and was not under the influence of liquor while atwork.He did not deny, however, the conversation with his foremaninwhich he told the foreman that he had been drinking.Underthese circumstances, it would appear that a temporary demotion waswithin the proper use of the foreman's discretion.We, accordingly,find that the demotion was not caused by Francis' membership oractivities in the Amalgamated.The respondent denied the discharge of August 12.According tothe testimony adduced on behalf of the respondent, Francis asked forhis money on August 11 and thus quit his job. ' Francis testified thatat noon on August 11 his foreman told him, "That is all for today,"and laid him off.Francis also denied having quit his job and having MT. VERNON CAR MANUFACTURING COMPANY ET AL.535asked for his money on August 11.He testified that he did not re-ceive his money on August 11 and not thereafter, until after theregular pay day. In the meantime, on August 12, he was refusedadmittance to the plant because he was not a Brotherhood member.On cross-examination, Francis' foreman testified that he was not"positive" that Francis was paid on August 11.Had he been paidon that day, the records of the respondent would have substantiatedits claim.The failure to produce those records, in the light ofFrancis' testimony, indicates to us the falsity of the respondent'sclaim.Curtis Flanaganhad worked for the respondent for a short whilein 1928,- and then not until about June 1, 1937.He joined the Amal-gamated on May 19, 1937, and wore his membership badge while atwork.He did not join the Brotherhood.About July 29, Flanaganclaims, he was demoted by being transferred to a job yielding lesspay.On August 12 he was refused admittance to the plant becausehe was not a member of the Brotherhood.There is nothing to show that the alleged demotion of July 29bore any relationship to any union membership or activity of Flan-agan.The respondent, however, did not deny the refusal to admitFlanagan to the plant on August 12.Clarence Yorkhad worked for the respondent "off and on" for15 years.He joined the Amalgamated on May 17, 1937, and picketedduring the strike.On August 3 he was laid off, but he continuedto go to the plant daily from August 3 to August 12, at which timehe was refused admittance to the plant because he was not a mem-ber of the Brotherhood.On August 20, he joined the Brotherhood,but was not reinstated until September 11, on which day he was givensome work as an extra man.York testified that he worked 10 hourson that day.4The respondent claimed that York was laid off because of a reduc-tion in force, and that the reinstatement occurred about October 1.The respondent claimed that on that date, York, after working forapproximately 20 minutes, said that "he didn't have to work thathard" and quit.The complaint as amended at the hearing alleged that York hadbeen laid off on August 3 because of his membership and activities inthe Amalgamated.We find that this charge was not sustained bythe evidence.Clyde Ficklejoined the Amalgamated on May 20, 1937. Hepicketed during the strike.On July 19, he was laid off at the con-clusion of a contract.Fewer men were to be used on the followingcontract.On July 27 he was reinstated, but on the night shift and ata, lower wage.He did not report for work on the night of August 536DECISIONS OF NATIONAL LABOR RELATIONS BOARD12.On the way to work that night, Fickle met one of the night fore-men who told him that, since he was not a Brotherhood member, hewould not be permitted to work.Evidence adduced on behalf of the respondent was to the effectthat on July 19, when it became necessary to reduce the force, Ficklechose to be laid off rather than have his brother, who worked in thesame department, laid off.This was not denied by Fickle. In anyevent, we find no connection between Fickle's membership or activi-ties in the Amalgamated and his lay-off and demotion.The respondent claimed lack of knowledge as to whether Fickleapplied for work on August 12.In view of the admitted refusal of the respondent to admit toits plant all non-members of the Brotherhood on that day (with theexception of Mandrell, whose case is discussed hereinabove), we feelthat it was unnecessary to show conclusively in each individual casethat the employee applied for and was refused admittance.Know-ing that such application would be futile, it was not necessary foreach employee who was not a Brotherhood member to apply. Thiswas particularly true in Fickle's case, where a foreman told him thathis application for work on August 12 would be futile.Frank W. Claybournhad worked for the respondent since 1912.He joined the Amalgamated on May 12, 1937, and was elected vicepresident of the local in July.He picketed during the strike.Hetestified, and it was not denied, that Robert Beal had asked him tojoin, first, the United and, then, the Brotherhood.On the latter occa-sion, at least, Beal was a gang leader.Claybourn also testified thatBadgett, another gang leader, had also spoken to him about the Broth-erhood.This, also, was not denied. Claybourn did not join the Broth-erhood.Claybourn testified that on August 5 he left work at noonbecause he was ill.The following day he returned to work and wastold by his gang leader, "You are laid off; let the new man work."According to the respondent, Claybourn left work on August 5contrary to his foreman's explicit instructions.His foreman testifiedthat Claybourn had left work once or twice previously without per-mission but admitted that Claybourn had not previously been warnedregarding this.The foreman testified that Claybourn was dischargedon August 6 for cause. On examination by the Trial Examiner, theforeman testified that he had not discharged Claybourn, but merelylaid him off for disciplinary purposes.Claybourn testified that on August 6 his foreman offered him hispay, which he refused, and that his foreman said to him, "You wouldbe surprised, Claybourn, who said to lay you off."Claybourn reported for work on August 9 and 10, but was not putto work.On August 10, his gang leader told him that it would be MT. VERNON CAR MANUFACTURING COMPANY ET AL.537useless for him to return on the following day.Accordingly, Clay-bourn did not report for work again until August 12, when, althoughnot a Brotherhood member, he gained admittance to the plant. Shortlythereafter, he was ejected by Roy Holt.For the respondent, without so much as a previous warning, to havedischarged or even disciplined Claybourn on August 6 for his leavingwork the previous day without permission appears to us more thannecessary.Even if the punishment was excessive, if, in fact, the pun-ishment was the actual reason for his discharge, it would, of course,be without the purview of the Act. But we are satisfied that it wasnot the actual cause of Claybourn's discharge. In the light of therespondent's attitude generally toward the Amalgamated, the promi-nent position which Claybourn held in the Amalgamated, the constantsolicitation of Claybourn by gang leaders regarding the Brotherhood,and his foreman's uncertainty as to whether he discharged Claybournfor cause or merely laid him off, we find that Claybourn was dischargedor laid off on August 6 because of his membership and activities in theAmalgamated.Evan Hungatejoined the Amalgamated on May 19, 1937.He worehis membership button while working and picketed during the strike.He claimed that after the strike he was not given as much work asbefore, that on August 9 he was transferred to a helper's job, that onAugust 10 he was given no work, and that on August 11 he was givenwork stacking steel, which lie considered a demotion.On August 12,liewas refused admittance to the plant because he was not a Brother-hood member.The respondent denied any discrimination against Hungate in con-nection with either the amount or type of work to which he wasassigned.It did not deny, however, the refusal to admit Hungate tothe plant on August 12.The evidence tending to show that the amount and-type of work towhich Hungate was assigned bore any relationship to his union mem-bership or activity was inconclusive.The refusal to admit him tO theplant on August 12, however, was clearly due to his failure to meetthe condition of membership in the Brotherhood imposed by therespondent upon his employment.William Channesshad worked for the respondent for approxi-mately 15 years.He joined the Amalgamated on May 12, 1937. OnAugust 12, he was refused admittance to the plant because he wasnot a member of the Brotherhood, and so discharged. On October 1,he signed a Brotherhood check-off authorization.On October 6, hewas reinstated, but immediately laid off.He claimed to have beentold- at that time that he had lost his seniority.The respondentdenied this.The respondent claimed that when Channess signed the 538DECISIONS OF NATIONAL LABOR RELATIONS BOARDcheck-off authorization there was no work available for him, that hewas told there would be work for him in several weeks, and that hedid not come back thereafter.There is no dispute that after theclosed-shop agreement went into effect a seniority rule was estab-lished whereby seniority dated from August 12, the effect, of course,being that non-members of the Brotherhood who were not admittedto work on August 12, when later reinstated, became junior, in pointof service, to those who had been Brotherhood members on August 12.In any event, it is apparent that Channess was discharged onAugust 12 and was not thereafter reinstated although he signed thecheck-off authorization.The failure to reinstate him was the resultmerely of the continuance by the respondent of its requirement ofmembership in the Brotherhood of its employees on August 12.Burrell Davishad worked for respondent "off and on" for ap-proximately 20 years.He joined the Amalgamated on May 14, 1937.He did not participate in the strike and continued to work until theplant was closed on June 15.He did not picket.Davis claimed tohave talked about the union while at work and to have distributedsome Amalgamated cards.The work which Davis was doing onJune 23 was finished on that day. The next day Davis was not givenwork.He spoke to several foremen who, he claimed, had alwaysfound work for him previously, but to no avail.The respondent claimed that Davis was laid off on June 23because of a reduction in force.Under all the circumstances, we find that Davis' lay-off was not sorelated to his membership or activity in the Amalgamated as tohave been caused thereby.ErieWellshad, worked for the respondent since July 1936.Hejoined the Amalgamated on May 16, 1937. On August 12, 1937, hewas refused admittance to the plant because he was not a member ofthe Brotherhood and so discharged.On August 19, he signed aBrotherhood check-off authorization in Holt's office and was rein-stated to his former position, replacing the employee who hadreplaced him in the interim.AfterWells had worked for approxi-mately 30 minutes, the man whom Wells had so replaced raised someobjection, whereupon Wells was taken off the job and the other em-ployee put back on.On August 31, Wells was assigned to a newjob, yielding less pay, and thereafter was shifted from one job toanother.It is evident that the lay-off and demotion of Wells sub-sequent to his reinstatement on August 19 resulted from the fact thatWells was not, on August 12, a member of the Brotherhood andtherefore, according to the seniority rule which appears then to havebeen in effect, was junior, in point of service, to the employee who hadreplaced him on that day. MT. VERNONCAR MANUFACTURING COMPANY ET AL.539Victor Brittonhad worked for the respondent "off and on" for 14years.He was one of those who, on May 7, 1937, sent the telegramto John L. Lewis asking for an organizer to be sent to Mt. Vernon.He joined the Amalgamated on May 10, was elected an officer thereof,and wore his membership button while at work.On August 12,Britton, because he was not a member of the Brotherhood, was re-fused admittance to the plant, and so discharged.On August 20, hesigned a Brotherhood check-off authorization and was reinstated tohis job.He claimed to have been demoted on August 23.He volun-tarily left the respondent's employ on September 7.There is no evidence to support the claim of demotion on August 23.Herbert Daniel MendenhallandWayne Mendenhallhad workedfor the respondent for approximately 30 and 13 years, respectively.They joined the Amalgamated on June 11 and May 15, 1937, re-spectively.During the strike, Herbert cooked for the picketers andWayne picketed.The wage agreement under which the Mendenhallswere working on June 22 called for their working on 16 cars per day.However, on that day, they were told that there would be a 17th carto build.The Mendenhalls, although on a piece-work basis, refusedto work on the 17th car and left at the completion of the 16th. Theyalso refused to build a 17th car on June 23 and 24. On June 25, thecontract on which they were working was completed, and the Men-denhalls were laid off.From 5 to 10 others also refused to workon the 17th car.The respondent claimed that 35 others were laid off with theMendenhalls upon the completion of the contract, that there hadbeen no occasion to rehire them "until right here lately," that someof the 35 had probably been rehired, and that the Mendenhalls'refusal to work on the 17th car on the days in question did notcause their lay-off.Under the circumstances, we do not find that the lay-off of theMendenhalls on June 25 bore any relation to their membership oractivities in the Amalgamated.Willnie Lanehad worked for the respondent "pretty steady" since1916.He joined the Amalgamated on May 13, 1937, wore his mem-bership button while at work, and picketed during the strike.OnAugust 12, Lane was refused admittance to the plant because he wasnot a member of the Brotherhood, and so discharged. On August 17,he joined the Brotherhood and, on August 19, was reinstated to ajob which yielded less pay than' his former job had.His foremantold him that the Brotherhood committee had had him transferredto this job.However, one of the committeemen denied that he hadhad anything to do with it.Another member of the committee saidthat Lane's "trouble" was that "you were a C. I. O. man," and that 540DECISIONS OF NATIONAL LABOR RELATIONS BOARDhis seniority was to be computed from the time that he had joinedthe Brotherhood.On September 7, a reduction in force took place.Lane was laid off, according to his "boss" because "According to theway this committee decided you are a new man, you are at the bot-tom of the list now." On October 5, Lane was reinstated, but at ajob yielding less pay than his former one.The respondent did not deny Lane's discharge on August 12 andadmitted that after his reinstatement Lane earned less than formerlybecause the employee who had replaced him during the period fromAugust 12 to 19 was considered by the Brotherhood committee ashaving seniority over Lane by reason thereof.LouisHarshbergerjoined the Amalgamated on May 21, 1937.He testified that a gang leader asked him to sign a United member-ship application card.Harshberger refused and the gang leader saidthat "we will have to sign these if we intend to work here." Thiswas not denied.Harshberger claimed that he was laid off on May 17.He signed a United membership application card early in June andclaimed to have been reinstated on June 8, on the night shift,however.The respondent claimed that five or six others were laid off withHarshberger and that the lay-off was occasioned by the necessityof shifting the work to the night shift so as to take advantage ofcrane service.The respondent further claimed that during thatperiod the work was irregular but that Harshberger had workedwhenever the rest of his gang worked.Records introduced by thQrespondent indicated that Harshberger was actually absent fromwork because of the lay-off for only 4 days.The record is clear that Harshberger's lay-off was not caused byhismembership in the Amalgamated or his refusal to join theUnited.Russell Lyonsjoined the Amalgamated on May 11, 1937.Afterthe strike a gang leader told him that "if I didn't sign up on theright side, I would lose my job."Another gang leader asked himto remove his Amalgamated membership button, which he refusedto do.On August 12 Lyons, not being a Brotherhood member, wasrefused work by the respondent.On August 19 he signed a Brother-hood check-off authorization and was reinstated.On August 21 hewas discharged on the ground that his application for membershipin the Brotherhood had not been accepted.He was later reimbursedfor the $5 initiation fee which had been checked off his pay.The respondent did not deny the discharge of August 12, nordid it deny that on August 21 Lyons was discharged at the instanceof the Brotherhood.Henry W. Dillowwas hired by Beishline sometime prior to Beish-line's discharge and was put by Beishline in the locomotive repair MT. VERNON CAR MANUFACTURING COMPANY ET AL.541department.W. R. Rogers, the locomotive foreman, did not needan additional man at the time, but Beishline told Rogers to "keephim until June 1st, and then I will shift him on the shot blast."Dillow joined the Amalgamated on May, 14.He claimed to havebeen discharged on May 15.Dillow claimed that, sometime afterbeing discharged, another foreman told him that he had talked "alittle about the Union" and that "you had a job, you ought to keptyour mouth shut."The respondent claimed that Dillow, -who was from 55 to 60 yearsold, was hired by Beishline although he 'was not needed; that whenGorham Pigg replaced Beishline, it was necessary to reduce the force;that while Dillow was supposed to have been a first-class mechanic,he actually was incompetent to do anything but common labor ; that,therefore, Dillow was the logical man to discharge; and that Dillowhad not been replaced.The respondent further introduced timerecords showing that May 7 was the last day on which Dillow hadworked, 3 days before the start of organization of the AmalgamatedinMt. Vernon.Under all the circumstances, we find that the discharge of Dillowwas not caused by his membership or activities in the Amalgamated.A. E. Baird, P. F. Baird,andClarence Shane.These employeeswere members of the same riveting gang in the respondent's steel plant.They were members of the Amalgamated, having joined on May 20,May 18, and May 12, respectively. P. F. Baird and Shane wore theirAmalgamated membership buttons while at work, and picketed dur-ing the strike.The three men were refused admittance to the planton August 12 because they were not members of the Brotherhood, andso discharged.Thereafter, they applied for memberships in theBrotherhood or signed check-off authorizations.They were reinstatedto their jobs on August 20.After working for approximately 20minutes on August 20, they were removed from their jobs, their, fore-man stating that "he would have to work those men that stayed inthere and worked." The employees who had replaced the Bairds andShane between August 12 and 20 were again put in their places.Shane asked Berry why he could not work. Berry replied, "Well,Shane, you waited until the last damned minute to sign up, and wecan't use you."The discharges of the Bairds and Shane on August 12 were notdenied by the respondent.The respondent also did not deny that onAugust 20 these employees were removed from their jobs within ashort while after having been reinstated. It appears that the actionof the respondent resulted from the fact that the Bairds and Shanewere not, on August 12, members of the Brotherhood, and were, there-fore, according to the respondent's seniority rule, junior, in point ofservice to those employees who had replaced them on that day. In 542DECISIONS OF NATIONAL LABOR RELATIONS BOARDthis respect the cases of the Bairds and Shane are similar to that ofRussell Lyons, discussed above. In the cases of the Bairds and Shane,however, the respondent claimed that on August 20, after the Bairdsand Shane were removed from their jobs, their foreman, Berry, and aBrotherhood committeeman were "talking, figuring on a place to putthem if we could later, you know, in a day or so, or 'something, andShane got loud, demanded his money.He said, `If I can't work, Iguess I can get my money, can't I?" Shane appears to have actedas spokesman for the three men.He demanded his money, but didnot get it, and he and the Bairds left without finishing the conversa-tion.It was the respondent's claim that all three men thus quit theirjobs on August 20.The discharge of the Bairds and Shane on August 12 was causedby the condition of membership in the Brotherhood being imposedupon their employment by the respondent. Their removal from theirjobs on August 20 was, in effect, a refusal to reinstate them and wascaused by a continuance of that same condition.What occurred there-after is immaterial.In any event, having been wrongfully deniedwork by the respondent on two occasions, it is not surprising thatShane became incensed and "got loud, demanded his money." Cer-tainly, having been discriminated against twice, it was but reasonableto expect that Shane and the Bairds would feel entitled to their pay,as, indeed, they were.Their action in demanding it subsequent to theoccurrence of tha discriminations did not constitute voluntary termi-nations of employment on their part.Samuel Howardhad worked for the respondent since 1906.Hepicketed during the strike.Not being a member of the Brotherhood,he was refused admittance to the plant on August 12, and so dis-charged.On August 19 Howard signed a Brotherhood check-offauthorization and was reinstated to his job.On September 27 hewas "laid off" because his Brotherhood membership application was"rejected by the Union."After September 27, however, the Brother-hood reconsideredHoward's application and accepted it.OnOctober 5 Howard was reinstated by the respondent and was stillemployed by it at the time of the hearing.Max Garrisonjoined the Amalgamated on May 19, 1937, andpicketed during the strike.On August 12, not being a member ofthe Brotherhood, he was refused admittance to the plant, and sodischarged.On August 19 he "signed up" with the Brotherhoodbut, on August 20, was refused reinstatement.He testified thathis foreman told him that his place had been taken, he had lost hisseniority, and he could not get back his old job.The respondent did not deny the discharge of August 12.Garri-son's foreman, however, testified that he did not recall the reported MT. VERNON CAR MANUFACTURING COMPANY ET AL.543conversation of August20.He testifiedthat Garrison asked himfor ajob during the latter part of October, and that he told Garri-son that there was no opening for him at that time.Garrison's testimonywas inaccord with the indisputable fact thatafter August 12 a seniorityrule waspromulgated by theBrother-hoodand effectuatedby the respondent whereby employees of therespondent who were Brotherhood members on August 12 wereconsideredsenior, inpoint of service, to those who joined theBrotherhood thereafter.It is evident that Garrison was ref usedreinstatement on August 20 on the basis of this seniority rule.Walter Voelleerhad worked for the respondentsince1923.Atthe time in question, he was a gang leader in the wood-erectiondepartment, with 26 men working under his direction.Ray Capps,another gang leader, solicited Voelker's membership in the United.Voelker refused to join.On June 1 it was discovered that Voelker'sgang had incorrectly put on the roofs of 16 freight cars which theywere building.When Gorham Pigg heard of the mistake, he wentto see Voelker, who said to him, "I guess you are going to give mewhat I got coming," referring to being discharged.Voelker claimedthat Pigg then discharged him.-The respondent claimed that Voelker "asked for his money" beforePigg had an opportunity to discharge him.While Voelker claimed to have been sympathetic with the Amal-gamated, there is nothing of a tangible nature in the record to showthis.It is not clear from the record whether Voelker was dischargedon June 1 or whether he quit. It is clear that had he not quit,he would probably have been discharged.However, under all thecircumstances, we find that his discharge, if such it was, had norelationship to his refusal to join the United or to his sympathieswith the Amalgamated.Earl Kelleyhad worked for the respondent since July 1936.Hehad joined the Amalgamated on May 24, 1937. Not being a memberof the Brotherhood, he was refused admittance to the plant onAugust 12, and so discharged. On August 19 he "signed up" atHolt's office, but was refused reinstatement.This was not deniedby the respondent.Kelley's case is closely similar to that of MaxGarrison. It is evident that Kelley was refused reinstatement on thebasis of the seniority rule promulgated by the Brotherhood andeffectuated by the respondent whereby employees of the respondentwho were Brotherhood members on August 12 were consideredsenior,in point of service, to those who joined the Brotherhood thereafter.Walter Lisenbyhad worked for the respondentsince 1924.Hejoined the Amalgamated on May 20, 1937. On August 12, not beinga member of the Brotherhood, he was refused admittance to the plant, 544DECISIONS OF NATIONAL LABOR RELATIONS BOARDand so discharged.On August 19 he joined the Brotherhood, butwas refused reinstatement until August 24.This was not deniedby the respondent.With the exception that Lisenby was reinstatedby the respondent on August 24, his case is closely similar to thoseof Max Garrison and Earl Kelley. It is evident that Lisenby failedto obtain reinstatement prior to August 24 on the basis of theseniority rule whereby Brotherhood members on August-12 wereconsidered senior, in point of service, to those who joined theBrotherhood thereafter.Clyde Tennysonhad worked for the respondent since May 1936.Hejoined the United on May 16, 1937, and the Amalgamated on May 20.He wore his Amalgamated membership button while at work. OnAugust 12, not being a member of the Brotherhood, he was refusedadmittance to the plant, and so discharged.On August 18 Tennysonjoined the Brotherhood but was not reinstated to his position for thereason that he had "waited too late."The respondent claimed that the failure to reinstate Tennyson re-sulted from the fact that the employee who had replaced him in theperiod between August 12 and 19 had thereby acquired seniority overTennyson, according to the seniority rule promulgated by the Broth-erhood.The respondent further claimed that, on August 19, Tenny-son "resigned" and said that he had "two goods jobs to go to," therebyvoluntarily terminating his employment.With the exception of thislatter defense raised by the respondent, Tennyson's case is closelysimilar to those of Garrison and Kelley.It is highly questionable whether the statement by Tennyson, whenreinstatement was refused him, that he had "two good jobs to go to,"was equivalent to "resigning." In any event, as in the case of theBairds and Shane, discussed hereinabove, we feel that what occurredafter the refusal to reinstate Tennyson is immaterial.Thomas Abraham Harshbergerjoined the Amalgamated on May 14,1937.On May 15 his foreman said, "I don't want to hear no talk ofthe C. I. O. in here." About May 17 or 18, his foreman asked himwhether he was going to join the United, and, upon Harshberger'sanswering in the negative, told him, "'You will get in or get out.' Hesays, `Now, if you fellows want to consider joining a company union,we will allow you time to go out and talk it over, hold a conference.."'That same day, Harshberger joined the United.On August 12, be-cause he was not a member of the Brotherhood, Harshberger was re-fused admittance to the plant, and so discharged.On August 20 hesigned a Brotherhood check-off authorization.He was not reinstated,however, but was told that a man had been hired in his place.Harshberger's case is closely similar to those of Garrison, Kelley,and Tennyson. It is evident that Harshberger was refused reinstate- MT. VERNONCAR MANUFACTURING COMPANYETAL .545ment on the basis of the seniority rule whereby employees of the re-spondent who were Brotherhood members on August 12 were con-sidered senior, in point of service, to those who joined the Brotherhoodthereafter.Delbert Franklin Cowanjoined the Amalgamated on May 12, 1937.He picketed during the strike.On August 12, because he was not amember of the Brotherhood, he was refused admittance to the plant,and so discharged.On August 19 he signed a Brotherhood check-offauthorization and was reinstated on August 20.On September 10 heobtained a leave of absence, at the end of which -he did not return towork for the reason, as he testified, that some of his friends had toldhim that he had been rejected by the Brotherliodd.However, onOctober 3, he consulted his foreman, who "told me they had receiveda statement meaning that they shouldn't hire me when I returned towork; that the A. F. of L. committee had refused to accept me in theA. F. of L. union." Cowan was not reinstated, and, on October 17,saw Gorham Pigg with reference to employment. Pigg "told me thatunless the A. F. of L. accepted me I had no job at the Car Company."Accordingly, Cowan was not reinstated.The respondent explainedthe refusal to reinstate Cowan on October 3 on the ground that he wasnot needed at the time. It is evident, however, that Cowan was refusedreinstatement on October 3 and thereafter as the result of the respond-ent's imposition of the requirement of membership in the Brotherhoodupon its employees.Such refusal to reinstate was equivalent todischarge.Roy Atkinson, Ernest Lowrey,andLeRoy Pemberton.These em-ployees had worked for the respondent for periods ranging from 17 to22 years.They joined the Amalgamated in May 1937, and picketedduring the strike.On August 12, not being members of the Brother-hood, they were refused admittance to the plant, and so discharged.Thereafter, they applied for membership in the Brotherhood or signedcheck-off authorizations.They were reinstated on August 19.Afterworking for periods ranging from 2 to 41/2 hours, they were removedfrom their jobs on the ground that the Brotherhood would not acceptthem as members.The discharges of these employees on August 12 were not deniedby the respondent.The respondent also did not deny that on August19 these employees were removed from their jobs, within a short whileafter having been reinstated, at the request of the Brotherhood.Marshall Russellhad worked for the respondent since 1912.Hejoined the Amalgamated on June 8, 1937. On August 12, not being amember of the Brotherhood, lie was refused admittance to the plant,and so discharged.On August 19 he "signed up" with the Brother-hood. Ile went into the plant, but before he started to, the foremantold him that the Brotherhood would not let him work. 546DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe discharge of Russell on August 12 and the refusal to reinstatehim on August 19 were not denied by the respondent.Harry Piercehad worked for the respondent "off and on" for 8or 10 years.He joined the Amalgamated on May 12, 1937, worehis membership badge while at work, and picketed during the strike.On August 12, not being a member of the Brotherhood, he was refusedadmittance to the plant, and so discharged.On August 18 he "signedup" with the Brotherhood and was reinstated on August 19.OnAugust 21 he was discharged by his foreman, on request of the Brother-hood.The discharges of Pierce on August 12 and 21 were not denied bythe respondent.Sam Houlewas employed by the respondent as a rivet bucker.Hewas a member of the informal committee of employees which settledwith the respondent the wage dispute of May 5 to 10, 1937. On May5Berry told him, "We don't want you on this committee . . . Wewould rather have someone that we know ... You go out and tellthe boys you don't want to serve on this committee." Berry claimedthat, in so instructing Houk, he was carrying out Beishline's orders.Houk refused to carry out Berry's instructions as to this.On Satur-day,May 8, Holt notified Houk by telephone, "You don't need toreport to work Monday morning . . . Your time is ready for youclown at the big office."Houk, however, went to the plant on themorning of May 10 and was admitted to work, but not before Holthad taken him aside and asked him if he "had ever been in any troublebefore of this nature."Houk joined the Amalgamated on May 11 andpicketed during the strike.On July 20 another wage dispute occurred, as a result of whichthe men working on the tracks went on strike.Houk was one of these,and was a member of a group of approximately 25 employees whoconferred with Arthurs regarding the strike.Arthurs stated that hewould give them his decision within 48 hours.On July 22 Houk returned to the plant. There were a number ofmen gathered around the gates and Gorham Pigg announced to themthat the respondent had not changed its position, saying, "Your jobis down there for you, all that want to go to work, go in, and those thatgot their money, that is all for them."No one went in. Later in themorning, Houk went into the plant and met Gorham Pigg.Houktestified that Pigg asked him whether he was going to go to work.Houk replied that he was striking.Pigg offered Houk his money,which Houk refused.Pigg then said, "If you don't aim to go towork, you better get your money and get out of here," whereuponHouk left.Early that afternoon Houk went into the plant again.He testified that a similar conversation with Gorham Pigg occurred,as a result of which Pigg ordered the timekeeper to "Give these men MT. VERNON CAR MANUFACTURINGCOMPANY ET AL.547[Houk and Thomason] their money and let them get out of here."This was done.As to this, Gorham Pigg testified that he did not discharge Houk,but that Houk volunteered to "take my money" and thus voluntarilyquit.We do not feel that Pigg's testimony satisfactorily refutes that ofHouk.Houk's recital of what occurred indicates that Pigg's versionis but the respondent's interpretation of what took place.There isno denying that Houk was on strike on July 22 and his statementsthat he was striking and not quitting were clear and unequivocal.Houk's testimony in this regard was substantiated by that of FredThomason.Since Houk had already ceased work, and since such cessation wasnot induced by the unfair labor practices in which the respondentengaged, there is no question of discriminatory discharge ; the ques-tion arises only as to whether there was a discriminatory refusal toreinstate him to his former employment."'On the record, we cannotfind such a refusal.Under the circumstances; we do not find that Houk was dischargedor refused reinstatement because of his membership or activities inthe Amalgamated.Fred Thomasonhad worked for the respondent since 1915.EarlyinMay 1937, Robert Beal solicited his membership in the United.Thomason refused to join. Instead, he joined the Amalgamated onMay 11, 1937, and picketed during the strike.During the wagedispute of July 20, Thomason was on strike.On July 22 he metGorham Pigg in the plant. As to this, Thomason's testimony as towhat occurred was substantially the same as Houk's.The defense as to the discharge of Thomason was the same as tothat of Houk. Pigg testified that Thomason asked for his moneyand said that he was "tired of this, in an uproar all the time. I amgoing some place where I can get work."Thomason testified that about the end of September he askedGorham Pigg for reinstatement and that Pigg stated to him, "'Youhaven't anything out of this shop now, you have been fired once andwe are going to get rid of you for a long time, since, you haven't gota job.' I said, `Is that so?' I said, `How was my work?Was thereanything wrong with my work?'He said, `No, there wasn't.' Isaid, `What is the matter?'He said, `You know what is the trouble,I drove around this fence and seen you carrying that banner. Idon't aim to let none of them men go back to work that carried thatC. I. O. banner.' " Pigg denied the statement but not the applicationfor reinstatement.18 SeeMatter of American Manufacturing ConcernandLocalNo.6,Organized Furni-tureWorkers, 7N. L. R.B. 753, and casesthere cited. 548DECISIONS OF NATIONAL LABOR RELATIONS BOARDThomason's case is, therefore, similar to Houk's except thatThomason later applied for and was refused reinstatement.Thereasons for such refusal are patent. It was clear to the respondentthat Thomason was not only an Amalgamated member, but also aloyal one who had refused to join the United, had picketed duringthe strike, and had participated in the wage dispute of July 20.Also, at the time of Thomason's application for reinstatement, therespondent was refusing to hire any but Brotherhood members. Suchrefusal to reinstate Thomason was equivalent to discharging him.We find, accordingly, that Thomason was discharged because of his,membership and activities in the Amalgamated and because of hisrefusal to join the Brotherhood.George Henry Woodromehad worked for the respondent "off andon" for 15 years.He joined the Amalgamated on May 17, 1937..He "helped to feed the boys" during the strike.On July 20, upon,was laid off.He spoke to Gorham Pigg in connection with this, andPigg told him to come back on the following day and "I will tryto give you a job somewhere here in the plant."Woodrome did notreturn because "I figured . . . they were undoubtedly through withme."Woodrome claimed that an employee junior to him, in point ofservice, was retained in the respondent's employ.The respondent claimed that Woodrome was laid off because of areduction in force and that he was later replaced by an employeesenior to him, in point of service.It appears clear that the lay-off of Woodrome on July 20 was dueto a temporary reduction in force.Furthermore, the respondentcannot be held responsible for Woodrome's conclusion that the re-spondent was "through" with him.Under these circumstances, wefind that Woodrome's lay-off was not caused by his membership oractivities in the Amalgamated.Robert Whitsonhad worked for the respondent "off and on" for16 years.He joined the Amalgamated on May 29, 1937, and worehis membership badge while at work.About July 2, Robert Beal,his gang leader, asked him to join the Brotherhood and to removehis Amalgamated badge. Beal told him he would be "weeded out"and that he could hold his job by joining the Brotherhood.Accord-ingly,Whitson joined the Brotherhood while at work.He paid no,dues to it, however, and continued to wear his Amalgamated badge"for awhile."On July 23 the contract on which Whitson was work-ing was finished, and there was no work for him until July 30.Atthat time, Beal told him that he did not have a job, and that anotherman had been hired in his place.Whitson inquired of Gorham Piggregarding this, to no avail.Whitson's foreman said that Whitsonhad "been done dirty" but that he could do nothing about it. MT. VERNON CAR MANUFACTURING COMPANY ETAL.549,The respondent claimed that Whitson was laid off because of areduction in force.That he was laid off on July 23 because of lackof work, there is no denying.The evidence introduced by the re-spondent as to this is interesting, though bewildering.Gorham Piggtestified thatWhitson quit his job, and that he was not laid off ordischarged.Whitson's foreman testified that Whitson was laid off because of a.reduction in force, and that he never came back and asked for re-employment:The foreman admitted, however, that "a man doesn'talways recollect just who comes and who does not."On cross-exam-ination, the foreman further admitted that he knew nothing aboutWhitson's case, and that Beal was the only one who could testify aboutit.The respondent did not call Beal to the stand.Under these circumstances,it is clear that Beal had carried out histhreat of "weeding out."Although Whitson had joined the Brother-hood, his continued wearing of his Amalgamated membership badge,in addition to his failure to pay Brotherhood dues, clearly indicatedthat he was not a loyal Brotherhood member, but rather,that hisloyalties were with the Amalgamated.This apparently was sufficientreason to the respondent to refuse to reinstate Whitson at the end ofhis lay-off period on July 30. Such refusal to reinstate was equivalentto discharge.We find that the respondent discharged Whitson on July 30 becauseof his membership and activities in the Amalgamated.Leo Harlowhad worked for the respondent for l1/2years.Hejoined the Amalgamated on May 24, 1937, and wore his membershipbutton while at work.During the strike,he worked in the kitchenwhich served those on the picket line and served on a rations com-mittee.Prior to joining the Amalgamated,Harlow's membership Inthe United was solicited by a gang leader.A watchman also solicitedhis membership in the United.Beal, Harlow's gang leader, told himthat he would have to remove his Amalgamated button while workingfor the respondent.When he had no work bucking, which was his regular job, Harlcwvworked as a fitter. On July 19 Harlow was working as an extra fitter.The extra men were laid off on that day. Harlow asked to be returnedto his regular job and was told that he would be on July 22.Harlowreturnedon that day,but Beal had another man in his place and saidthat he could not use Harlow. The following day Harlow drew hislast pay ; he was required to turn in his identification check beforehe could receive it.The respondentclaimed that Harlow was laid off because of areduction in force, which was not denied by Harlow, but offered nadefense to Harlow's charge of its refusal to reinstate him.The testi-mony of Foreman James Kelly, adduced on behalf of the respondent,164-'75-39-vol x[-36 550DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas to the effect that Harlow had worked in his department and waslaid off when the force was reduced, and that there was "no reasonwhy he should not come to back (sic) if there was work to justify it."On cross-examination, Kelly admitted that Harlow had not beenunder his jurisdiction, that he did not know whether Harlow hadquit, been discharged, or been laid off, and that he knew nothing aboutHarlow's case.Harlow testified that his good work had been commented upon.The respondent did not deny this.Nor did it explain its requiringHarlow to turn in his identification check before paying him..Beal's nephew took Harlow's place as a bucker.Under the fore-going circumstances, it appears that Beal, in seeking to find a positionfor his nephew, intentionally discriminated against a member of theAmalgamated.Such discrimination against Harlow was to be ex-pected, since Harlow had refused to remove his Amalgamated buttonwhen Beal told him to.Harlow, also, was not only a member of theAmalgamated, but also, a rather active member thereof.We findthat Harlow was discharged by the respondent on July 22 becauseof his membership and activity in the Amalgamated.Doris Allen Easleyhad worked for the respondent since July 1936.He joined the Amalgamated on May 21, 1937, and solicited othersto join.On May 14 Easley was laid off for lack of work. Thedepartment in which he worked was closed from that time untilMay 28, at which time Easley returned to work.However, beforehe did any work on that day, his gang leader told him that "he hadbeen requested from the office to fire me, . . . on account of my unionactivities,and I could get my money." This was not denied.Easley's foreman signed his pay order.The respondent claimed thatEasley was laid off due to lack of work.Easley was a chainer and claimed to have been second in seniorityamong the chainers.This, also, was not denied.Easley's foremantestified that Easley had been replaced by a "machine man" since theforeman always tried "to hold my machine men." The respondentclaimed that it had no chaining work for him since May 14. Nodocumentary or other substantiating proof was introduced by therespondent to support this claim.Of necessity, such proof, had theclaim stated been true, must have been in the respondent's possession.Refusal to reinstate, under the circumstances, was equivalent to dis-charge.Under these circumstances, we find that Easley was dis-charged by the respondent on May 28 because of his membershipand activities in the Amalgamated.Charles D. Claybourn,had worked for the respondent "off and on"since1929.He joined the Amalgamated on May 12, 1937, and worehis membership button while at work.He solicited employees to MT. VERNON CAR MANUFACTURING COMPANY ET AL.551join the Amalgamated and secured from 30 to 35 employees asmembers.He picketed during the strike.On July 19 Claybourn'sgang leader told him that he had to lay him off; that he could nothelp it; and that he liked Claybourn's work better than some of theothers; but that he had his orders.There appears to have been somenecessity for a reduction in force at that time.On July 20 Clay-bourn returned to the plant and asked Nolan Pigg, his foreman,"if he was going to work me. He said he didn't know. And Iwaited possibly two hours and a half-an hour and a half. I wentback and told him, I said, `If you are not going to work me, youbetter pay me so I can get another job.'He paid me."The respondent claimed that Claybourn was laid off because of areduction in force, and that Claybourn voluntarily quit on July 20.Nolan Pigg testified that he did not want Claybourn to quit whenhe did because "he was a good man" and that Pigg "could have usedhim if he stayed."The testimony of Claybourn indicates clearly that the reason heasked to be paid was that he had been laid off and desired to seekwork elsewhere. If Pigg "could have used him," Claybourn cer-tainly would not have looked for work elsewhere.Nor, if Claybournwas a "good man," would there have been occasion for laying himoff while others were retained. In any event, we find nothing incon-sistent between Claybourn's asking to be paid on July 20 and hisclaim that on July 19 he was discriminatorily laid off. It is notsurprising that upon being laid off, Claybourn would seek workelsewhere and that, prior to so doing, would ask for the wages duehim from the respondent.Action taken by Claybourn after beinglaid off, with respect to obtaining the wages due him, could not affectthe respondent's prior act.In view of the respondent's attitude toward the Amalgamated,the circumstances under which Claybourn was laid off, and NolanPigg's failure satisfactorily to explain them, we find that Claybournwas laid off on July 19 because of his membership and acivities inthe Amalgamated.Wylie Bondjoined the Amalgamated on May 14, 1937. Previously,his foreman had asked him whether he was going to join "the Com-pany Union or the other Union." Bond replied that he did not know.Bond also refused to sign, at the timekeeper's request, one of the peti-tions for an inside union.On May 17 Bond received a hand injuryand was not released for work by the respondent's physician untilJune 21.He received workmen's compensation for the injury. Duringthe period that Bond was unable to work, he helped to organize theAmalgamated at the Green Tree Tavern and enlisted a great manymembers.During the strike, he served as a captain of the picket line 552DECISIONS OF NATIONAL LABOR RELATIONS BOARDand continued to solicit memberships.Bond testified that during thepicketing a watchman "came out one day when I was talking to someof the boys asking them to sign this C. I. O. card and showed mea picture of John L. Lewis, laughed and made remarks about thepicture, . . ."On June 21, at the end of the strike, Bond returned tothe plant.Bond testified that Gorham Pigg and Berry appeared to beunfriendly to him on that day and that his foreman stated that he hadno work for him.It was admitted by the respondent that Bond was a capable man,that he had previously been kept at work when others were laid off,and that the respondent usually tried "to take care of" injured em-ployees.The respondent claimed that Bond did not return to theplant until 2 weeks after June 21, at which time there was no workfor him. It introduced no documentary or other proof, however, tosubstantiate this claim.Bond claimed that on June 21 he was releasedby the respondent's physician.Records to show whether this was somust have been in the respondent's possession or in that of its physi-cian's.It is only reasonable to expect that Bond would, immediatelyupon release, apply for work, for two reasons : (1) because Bond'sworkmen's compensation for the time lost by him from work termi-nated with his being released; and (2) because June 21 was the dateon which there was a general return to work following the settlementof the strike.Under the circumstances, the refusal to reinstate Bond was equiva-lent to discharging him.We, accordingly, find that the respondent discharged Bond on June21 because of his membership and activities in the Amalgamated.William Riley Sinkshad worked for the respondent since 1919.Atthe time of his discharge on May 24, 1937, he was night watchman atthe gate of the plant leading to the foundry. Previously he had beena gang leader and a switchman. Sinks was discharged on May 24,2 hours after having joined the Amalgamated. Sinks had "talkedabout" the Amalgamated at the plant and claimed that he was dis-charged because of his membership and activities in the Amalgamated.The respondent claimed that it had discharged him "for refusing topermit men to enter the gate to go to work without having any author-ity so to do."On the morning of May 24, when the day watchman reported forduty, Sinks told him, as well as some others reporting for the dayshift, that there would be no heat that day since the cupola men hadnot come to work. The day watchman passed this information on toother employees as they came to work.As a result, some of themreturned to their homes, resulting in a delay of production in thefoundry that day of approximately 2 hours. Shortly after he returned NIT. VERNON CAR MANUFACTURING COMPANY ET AL.553to his home that morning, Sinks was discharged by William Browder,the chief watchman. Browder had, about May 1, asked Sinks whetherhe was in favor of joining the "Company Union." Sinks replied, "Itdoesn't do a watchman any good." The rest of the watchmen, how-ever, joined the United.Sinks did likewise.When Browder dis-charged Sinks, he asked for the reason.Browder finally "admittedthat they thought I was a sympathizer with the C. I. 0." Sinks thenwent to see Holt, who referred him to Norris, the foundry superin-tendent.Norris accused Sinks of having picketed the foundry. Sinksstated that one of the men he had spoken to was a Mr. Coleman, andoffered to "'go to Mr. Coleman and I will let him tell you what I said.'So we went and found Mr. Coleman and Mr. Coleman repeated thewords which he and me had, and Mr. Norris says, `If that is all therewas to it, I am wrong, and as far as I am concerned, you can returnback to work."'Norris told Sinks to report to Holt who said that hewould "look after it."Neither Browder nor Norris was called to testify by the respondent.The statements attributed to them by Sinks were undenied.Gabe Miller, the day watchman, testified that when he came towork at 6 o'clock a. in. on May 24, Sinks told him "that the car shopwas closed up, there would be no cars built there until it was-untilthe car company straightened out this labor trouble . . . He saidthat the Company would have to recognize the C. I. 0., and whenthere was any C. I. O.-when there was any cars built, it will bebuilt by the C. I. O.s . . .He asked me if I knew how long it wouldbe closed, and I told him I did not.He said just sixty days. Ifthe Company didn't get it settled up in sixty days, the Governmentwould take charge.Q.What did he say, if anything, about whether or not thefoundry would work that day?A. He said there would be no heat that day."On cross-examination, Miller testified that he was not supposedto take orders from Sinks, that Sinks did not tell him that he wasto tell the employees that there was going to be no work, and thatSinks said nothing to Miller about a strike and did not indicate byhis manner that there was a strike.On examination by the Trial Examiner, Miller testified that theconversation with Sinks began with Sinks' remark that the cupolamen had not reported for work. Their work was essential to be-ginning operation of the foundry.Other employees in the respond-ent's foundry testified that when they came to work that morning,Sinks told them only that there would be no heat that day and thatthe cupola men had not yet arrived. 554DECISIONS OF NATIONAL LABOR RELATIONS BOARDHolt, under whose supervision the watchmen work, testified thaton that morning Norris told him that Sinks had kept the men fromcoming to work and that he thereupon had Sinks discharged.Holtdid not know the reason for Sinks' action and did not speak to anyof the employees about it until after he had discharged Sinks.It thus appears that Sinks told those who reported for work onthe morning of May 24 that the cupola men had not yet reportedand that there would be no heat. The latter was a necessary resultof the former.No connection was shown between the failure of thecupola men to report for work that morning and Sinks. It was onlyMiller who testified as to Sinks' remarks about any labor troubles,and even he admitted that the conversation started with Sinks'remark about the cupola men and that a strike was not mentioned.It was Miller who, unauthorized, kept most of the men out of theplant.Holt, by his testimony, virtually claimed that his discharge ofSinks and refusal to reinstate him were arbitrary acts.We cannotbelieve that the respondent would thus arbitrarily discharge a manwho had been employed by it for 1S years, most of the time in posi-tions of responsibility.It is clear from the record that Sinks wasdischarged for being "a sympathizer with the C. I. 0." and forallegedly picketing the foundry.We, therefore, find that Sinks was discharged on May 24 becauseof his sympathies with and membership and activities in theAmalgamated.Luther E. Shehornhad worked for the respondent for approxi-mately 40 years, during which time he had been a gang leader,strawboss, and foreman.During the period here in question, hewas but an ordinary employee. Shehorn joined the Amalgamatedon May 24, 1937. On June 1 and 2 he was asked by fellow employeesto join the United.At first, Shehorn refused on the ground that hehad already joined the Amalgamated.He was told by a fellowemployee, "We don't want you out of here, we would like for youto stay here."Therefore, "in order to hold my job," Shehorn signeda United membership application card but said that he would notpay dues to the United.He frequently spoke of his Amalgamatedmembership.On June 3 Shehorn was laid off.His foreman toldhim that it was because of a reduction in force.His "assistant boss,"in response to Shehorn's question as to whether he was being laid offfor union activities, said, "I think it is to get shed of men that wewon't want later on after awhile."This was not denied.With theexception of one time when everyone was laid off, he had never beforebeen laid off in the middle of the day. Shehorn picketed during thestrike and attempted to obtain reinstatement thereafter, but was MT. VERNON CAR MANUFACTURING COMPANY ET AL.555refused.About July 1 Holt told him that if he went to see theBrotherhood committee, he could probably return to work.This,of course, was before the closed-shop contract had even been proposed.Shehorn did not go to see the committee.The respondent claimed that on June 3 Shehorn was "laid off be-cause of reduction in force and incompetency, and could not passphysical examination."'It also claimed that when Shehorn was in-formed, on the morning of June 3, that he would be laid off at noon,he quit.Shehorn worked on the machines in the wood mill.His fore-man testified that Shehorn "is not what you would consider a reallygood machine man."Yet, he also testified that if he had an open-ing he would put Shehorn back to work.He also admitted thatShehorn had worked on practically every machine in the depart-ment.He also admitted hiring two men since June 3.As to the claimed failure of Shehorn to pass a physical examina-tion in 1937, as a general rule when a man does not pass, he does notgo to work.Holt usually notifies men who do not pass, but he didnot recall notifying Shehorn.He called Arthurs about Shehorn'snot passing the examination and Arthurs said, "That is pretty tough,if he is what you say, he is a good fellow up there," and told Holtto use his own judgment.Holt put Shehorn to work.The respondent's defenses appear to be fabrications.It is not clear that on June 3 there was a reduction in force in thewood mill, other than that caused by Shehorn's lay-off.Even ifthere was such a reduction in force, however, no good reason appearsfor having laid off an experienced man who could work on anymachine in the department while retaining in service employeesjunior to Shehorn and hiring new employees.There was no evidenceto support the contention that Shehorn quit on June 3.-The defense of Shehorn's failure to pass a physical examinationis unconvincing because, although he may have failed, he was re-instated after that failure.It is inconceivable that he would later bedischarged for this same failure unless his condition had becomeaggravated in the interim, which was not shown.As to Shehorn's alleged incompetence, the record does not supportthe claim.Shehorn had worked for the respondent for 40 years,had held supervisory positions, and was able to operate any machinein the department.He was put to work by the respondent, although,according to the respondent, he failed to pass a physical examina-tion.It is unlikely that the respondent would have made this ex-ception to its asserted rule regarding physical examinations if She-horn had been an incompetent.There appears to be but one reason for Shehorn's lay-off : thatgiven by his "assistant boss."Shehorn, a member of the Amalgam- 556DECISIONSOF NATIONALLABOR RELATIONS BOARDated, had expressed his, antipathy for -the United.Although hesigned a United membership application card, he said that he wouldnot pay dues.That the respondent had picked Shehorn as one ofthose aligned on the wrong side of the organizational activity takingplace in the plant is exemplified by the statement that Holt madeto Shehorn, about July 1, which implied that if Shehorn would jointhe Brotherhood, he would probably be rehired.We find, therefore, that Shehorn was laid off on July 3 becauseof his membership and activities in the Amalgamated.Orlan C. Brittonhad worked for the respondent "off and on" forapproximately 16 years.He joined the Amalgamated on May 10,1937.He was a captain on the picket line during the strike andsucceeded in enlisting more than 30 men to membership in the Amal-gamated.On June 25 Britton was injured while working and wasnot released for work by the respondent's physician until August 3,at which time Britton was refused reinstatement.While picketing,he had tried to keep an assistant foreman and another supervisoryemployee from entering the plant.The respondent claimed that when Britton returned to the plant,his foreman asked him when he was returning to work. Britton re-plied, "when his finger got well."Later, Britton returned and saidhe was ready to return to work.His foreman "said that was allright with me, as far as I was concerned." Britton, however, didnot have his work clothes that day.He did not come back there-after.His foreman also testified that the reason Britton did notwork after his injury was that "they just wouldn't give him a num-ber," referring evidently to the refusal of Holt's office to issue anidentification number to Britton.While Britton appears to have been an active Amalgamated mem-ber, the connection between such membership and his failure tosecure reinstatement appears slight.In the absence of more con-vincing evidence, we find that the respondent's failure to reinstateBritton on August 3 was not caused by his membership or activitiesin the Amalgamated.Charles Cateshad worked for the respondent since about 1914.He joined the Amalgamated on May 11, 1937, and, on August 12,joined the Brotherhood.August and September Brotherhood dueswere checked off Cates' wages by the respondent.On September 27Cates was laid off because he was "rejected in the Union." Catesthen discussed the lay-off with officials of the Brotherhood, as aresult of which the Brotherhood held another meeting, resulting inthe reinstatement of Cates as a member.Accordingly, on October 4,Cates was reinstated by the respondent. MT. VERNON CAR MANUFACTURING COMPANY ET AL.557Loren Edwardshad worked for the respondent for approximately6 years.He joined the Amalgamated on June 1, 1937, and claimedto have been the only Amalgamated member in his department.Edwards' gang leader told him that he "was going to lose out inthere," and that if he"didn't get in with the others," he "wouldn'thave no job."On June 9 Edwards' eye was injured.He was releasedby the respondent's physician on June 11, the release,however, con-taining the provision that Edwards was to work away from heat.At the timeof receiving his injury Edwards was working on a steamhammer, and because of the proviso in his release,he was not ableto return to that work.Edwards applied for work on June 11,but was refused reinstatement.He continued to apply for work untilJune 24,at which time,not being employed, he asked for his pay.Edwards did not participate in the strike.The respondent claimed that Edwards never returned to the plantable to return to his job on the hammer,and that the last timeEdwards came to the plant he was still unable to work in the heat.Edwards had previously worked on the upset machine, which wasnot as hot a place to work as on the steam hammer.When he wastransferred to the steam hammer, he was replaced on the upsetmachine.When he returned to work after his injury,there was noplace for him at work that he was able to do.While the respondentmighthave been arbitrary in refusing tofind a place for Edwards to work upon his return to the plant afterbeing injured,we find that the respondent'srefusal to reinstateEdwards was not caused by his membership or activities in theAmalgamated.LeslieHarveyhad worked for the respondent since 1930.Hesigned one of the petitionswhichled to the formation of theUnited.He later joinedthe Unitedand, thereafter,on May 27, the Amalga-mated.He picketed during the strike and wore his membershipbutton in the Amalgamateduntil July 10, at whichtime he joinedthe Brotherhood.Thereafter,however, he attended a few meetingsof the Amalgamated.Harvey testified that on September 24 or 25he spoke to a timekeeper aboutthe Amalgamatedand said that hehad gone to an Amalgamatedmeeting.He claimed that the time-keeper was a "pretty fair snitch."On September 28 Harvey waslaid off.He testifiedthatthe force was not otherwise being reducedat that time.He was not thereafter reinstated.The respondent claimed that Harvey was laid off because of areduction in force, and that others were laid off at the same time,two of whom had been reemployed.It also claimed that Harveywas one ofthe youngermen in the department. 558DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnder the circumstances, we feel that the evidence of discrimina-tion in connection with the lay-off of Harvey is unconvincing.WhileHarvey had joined the Amalgamated, he had previously joined theUnited.He joined the Brotherhood long before the closed-shop con-tract was signed.There is no supporting evidence to show that the.timekeeper, referred to by Harvey, was actually a "snitch," and itwas to the conversation with the timekeeper that Harvey ascribedhis discharge.We, accordingly, find that the lay-off of Harvey on September 28was not due to his membership or activities in the Amalgamated.Gale Allen, James Gregory, Richard Gregory, William Gregory,andFoster Smith.These five employees were members of the samegang in the respondent's lumber yard.They were members of theAmalgamated.On the morning of June 28, 1937, there were foursuch gangs working in the lumber yard, each composed of six men.That morning, the sixth member of the Allen-Gregory-Smith gang,Bert Gregory, a Brotherhood and not an Amalgamated member, waswithdrawn from the gang and . placed with one of the other . gangs,resulting in having seven members in one of the other gangs and,leaving but five members in the Allen-Gregory-Smith gang.Thatnoon, the time cards of these five were "pulled," this, in the respond-ent's plant, being equivalent to a discharge.The respondent claimed that Allen, the three Gregorys, and Smithwere laid off on June 28 because of a reduction in force.Allen testified that he and the others inquired of Charles Klein,their foreman, as to the reason for the discharge and were told byhim, "I don't need no C. I. O. men." Richard, James, and WilliamGregory and Smith testified to the same effect.Smith further testi-fied that he had been laid off previously, but his time card had neverbefore been "pulled."Warren Boswell, an employee of the respond-ent on June 28 and at the time of hearing, testified that on or aboutJune 28, he heard Klein "say it was sooner or later for them, .. .after he found out the boys were C. I. 0.," and that Klein mentionedthat the Gregorys had picketed during the strike.In his direct examination, Klein denied having spoken to anyoneabout "C. I. O.'s."He stated that the force was reduced for economypurposes, that in selecting the men to discharge, he chose those whowere handling the least amount of lumber, that only three gangswere employed in the lumber yard at the time of the hearing, andthat Allen, the three Gregoryys, and Smith had not been replaced.On cross-examination, however, Klein testified that since June 28he had hired two men for work in the lumber yard; that "I wouldhave called them [Allen, the three Gregorys, and Smith] back if Ineeded them," and that "If they had been around, though, they would MT. VERNON CAR MANUFACTURING COMPANY ET AL.559have got back to work"; that he laid off the gang in question becausethe other gangs were busy and the Allen-Gregory-Smith gang hadcompleted its job; that on several occasions he had criticized thesefive men for doing their work badly, but that all the gangs had beensubjected to the same criticism; that he had "picked out the best menand kept them," but that any one of the five men that he dischargedwas as competent as Bert Gregory, whom he retained in service; thatthe only thing he did not like about the Allen-Gregory-Smith gangwas that they would "holler" concerning their work, but that most ofthe employees "hollered" from time to time; and that the Allen-Gregory-Smith gang had been handling rough lumber, which wasdifficult to handle.The "pulling" of the time cards of Allen, the three Gregorys, andSmith indicates to us that they were discharged rather than laid off.Klein's constant shifting of position as to the reasons for the dis-charges, the inconsistency of the reasons stated, and their untrust-worthiness in the light of Klein's own testimony, are patent.Whilea reduction of force in the lumber yard on June 28 may have beennecessary, no reason appears for having selected Allen, the threeGregorys, and Smith, other than their membership and activities inthe Amalgamated.The single member of the gang who was not dis-charged was not an Amalgamated member. The conflict in the evi-dence as to whether Klein stated that "he couldn't use no C. I. O.men" or that it "was sooner or later for them" because of their Amal-gamated affiliation and activities must be resolved in favor of Allen,the three Gregorys, and Smith.Their testimony in this regard wassubstantiated and amplified by that of Boswell, who was still em-ployed by the respondent and appears to have had no bias against it.On the other hand, Klein's denial of the statements is but part of along line of obvious self-contradictions.We find, accordingly, that Allen, the three Gregorys, and Smithwere discharged by the respondent on June 28 because of their mem-bership and activities in the Amalgamated.By ford Manleytestified that he had worked for the respondent forover 15 years.He joined the Amalgamated on May 19, 1937, and wasa captain of the picket line during the strike.On August 12, becausehe was not a member of the Brotherhood, he was refused admittanceto the respondent's plant.On August 18 Manley joined the Brother-hood, and, on August 19, was reinstated.He worked for 3 hours onthat day, at the end of which time his gang leader told him that hewas "on the pan" and was "going to get cut off."Manley asked hisforeman whether he was discharged.The foreman replied, "I don'tknow what you would call it ... I am sorry, you have made an awfulgood man up there."His foreman gave him a discharge slip.The 560DECISIONS OF NATIONAL LABOR RELATIONS BOARDBrotherhood committee claimed that they had nothing to do withManley's discharge on August 19 and that his membership applicationin the Brotherhood had not yet been voted on.At the end of Manley's testimony his name was stricken from thecomplaint on motion of the respondent's counsel over the objectionof the Board's counsel.No evidence in defense was put into therecord.On the basis of Manley's testimony alone, it appears that Manleywas discharged on August 12 because of the illegal imposition, by therespondent upon its employees of the requirement of membership inthe Brotherhood. It further appears that the occurrence of August19 was either a continuation of the imposition by the respondent of thesame illegal condition or a discrimination against Manley because ofhis Amalgamated membership and activities.H. A. Kroatwas named in the amended complaint as amended ashaving been discharged on August 12, 1937, because of his refusal tojoin the Brotherhood.No proof as to this was offered, however.F. Conclusions with respect to the dischargesThe closed-shop agreement of August 3 was, as we have alreadyfound, invalid.The same is necessarily true of the conditions im-posed thereby on employment in the respondent's plant.The re-spondent, by imposing upon its employees, on August 12, the illegalcondition of membership in the Brotherhood before permitting themto work, thereby terminated the employment of such employees aswere not Brotherhood members on that date.Similarly, the seniority rule promulgated by the Brotherhood,which provided, in effect, that non-members of the Brotherhood whowere not admitted to work on August 12, when later reinstated, be-came junior, in point of service, to those who had been Brotherhoodmembers on August 12, is invalid.The policy effectuated by thatrule was but an extension of the closed-shop condition.As a result ofthat policy, a number of employees who were excluded from work onAugust 12, because they were not members of the Brotherhood, wererefused reinstatement or, upon reinstatement, were again demoted, laidoff, or discharged.The respondent has sought to explain its actions with respect tothose who refused to join the Brotherhood, whose applications formembership were not accepted thereby, or who suffered discharge,lay-off, or demotion by virtue of the above-mentioned seniority ruleon the basis that they were required by the closed-shop contract.That contract, being invalid, cannot,-of course, serve as justificationfor the respondent's acts. MT. VERNON CAR MANUFACTURING COMPANY ET AL.561We find that each of the following employees was discharged onAugust 12 because of his refusal to join the Brotherhood:Forest HaysJohn DowdellJoseph BaileyJoseph CallasHobart HayesArthur HofferVirgilHullingerAngus CockrumArthur F. CookGlenn G. FrancisAl GrasleyJames F. HayesIshmael HoustonRiley JohnsonArtie LowryJames PadfieldMarvin PiggRichard PiggLeroy RaganHarry SmithHazel SuttonGus WhitsonFrancisWillmoreRay MorganLuther AtwoodHarold Albert KroheHarry LawsonCharlieMastersHenry ThomasRichard MayberryRichard RoseAlbert R. McCollumErnie HarperLawrence BateyJames W. FrancisCurtis FlanaganClyde FickleEvan HungateVictor BrittonWe find that each of the following employees was discharged onthe date set after his name because he was not a Brotherhoodmember :Arch MandrellAugust 13, 1937Charles CatesSeptember 27, 1937We find that Archie Lane was discharged on August 12 becauseof his refusal to join the Brotherhood, and that he was not rein-stated until October 5 because of his refusal to join the Brotherhoodprior to August 12.We find that each of the following employees was discharged onAugust 12 because of his refusal to join the Brotherhood and thathe was not reinstated thereafter because of his refusal to join theBrotherhood prior to August 12:William ChannessA. E. BairdP. F. BairdClarence ShaneMax GarrisonEarl KelleyWalter LisenbyClyde TennysonThomas AbrahamMarshall RussellHarshbergerWe find that each of the following employees was discharged onAugust 12 because of his refusal to join the Brotherhood and that, 562DECISIONS OF NATIONAL LABOR RELATIONS BOARDsubsequent to reinstatement, he was again laid off, demoted, or bothbecause of his refusal to join the Brotherhood prior to August 12:ErieWellsWillnie LaneWe find that each of the following employees was discharged onAugust 12 because of his refusal to join the Brotherhood and wasagain discharged, subsequent to his reinstatement, because he wasnot a Brotherhood member, even after his application for suchmembership :Russell LyonsSamuel HowardRoy AtkinsonErnest LowreyLeRoy PembertonHarry PierceDelbert FranklinCowanWe further find that by the above discharges the respondent hasinterfered with, restrained, and coerced its employees in the exer-cise of the rights guaranteed in Section 7 of the Act.We find that the respondent encouraged and discouraged mem-bership in labor organizations by discrimination in regard to hireand tenure of employees.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEWe find that the activities of the respondent set forth in SectionIII above, occurring in connection with its operations described inSection I above, have a close, intimate, and substantial relation totrade, traffic, transportation, and commerce among the several States,and tend to lead and have led to labor disputes burdening andobstructing commerce and the free flow of commerce.V. THE REMEDYWe have found that the respondent engaged in a course of con-duct which effectively discouraged its employees from joining theAmalgamated and openly and notoriously encouraged its employees-to join, first, the United and, later, the Federal and the Brotherhood.We shall, therefore, order the respondent to cease and desist from,intimidating, restraining, and coercing its employees in the exerciseof the rights guaranteed by Section 7 of the Act.It is clear that on dune 15, 1937, when the Amalgamated sought tobargain with the respondent, the Amalgamated represented a majorityof the respondent's employees in the appropriate unit.Thereafter,the respondent required of its employees membership in the Brother-hood.Any change in designation of representatives resulting fromthis or any other unfair labor practice cannot be considered as the, MT. VERNON CAR MANUFACTURING COMPANY ET AL.563free expression of the respondent's employees.The Amalgamated isentitled to be restored to its status as the representative of a majorityof the respondent's employees in the appropriate unit. In order toeffectuate this, the respondent will be ordered to withdraw its recog-nition from the Brotherhood as the exclusive representative of itsemployees unless and until the Brotherhood has been certified as suchby the Board.14Since the contract entered into by the respondent on August 3, 1937,was with an organization which had been assisted by unfair laborpractices, it does not fall within the proviso to Section 8 (3) of theAct, as hereinabove shown, and is, therefore, void and of no'effect.We shall order the respondent not to give it effect.We have found that the respondent discriminatorily discharged,laid off, and/or demoted a number of its employees listed in appendicesAl B, C, and D.1' In accordance with our usual custom, we shallorder the respondent to offer reinstatement to their former or sub-stantially equivalent positions to those employees who have not sincebeen fully reinstated.Such reinstatement shall be effected in the fol-lowingmanner:All employees hired after August 11, 1937, shall, ifnecessary to provide employment for those to be offered reinstatement,be dismissed. If, thereupon, by reason of a reduction in force, thereis not sufficient employment immediately available for the remainingemployees, including those to be offered reinstatement, all availablepositions shall be distributed among such remaining employees in ac-cordance with the respondent's usual method of reducing its .force,without discrimination against any employee because of his unionaffiliation or activities, following -a system of seniority to such extent,as was applied in the conduct of the respondent's business prior toAugust 12, 1937.Those employees remaining after such distribution,for whom no employment is immediately available, shall be placedupon a preferential list prepared in accordance with the principles setforth in the previous sentence, and shall thereafter, in accordancewith such list, be offered employment in their former or in substan-tially equivalent positions, as such employment becomesavailable andbefore other persons are hired for such work.14 SeeMatter of Lenoa Shoe Company, Inc.andUnited Shoe Workers of America,affiliated with the Committee for Industrial Organization,4 N.L R B. 372;Matterof Jefferson Electric CompanyandUnited Electrical and Radio Workers of America,8.N L R B 284.15 Those employees listed in appendix A were discharged or laid off on the dates setopposite their names and not thereafter reinstated.Those listed in appendix B weredischarged or laid off on the dates set opposite their names, thereafter reinstated andthereafter discharged or laid off againThose listed in appendix C were discharged orlaid off on the dates set opposite their names and thereafter reinstatedThose listed inappendix D were discharged or laid off on the dates set opposite their names,thereafterreinstated,again laid off or discharged,again reinstated,and,with one exception,demoted.A 564DECISIONSOF NATIONALLABOR RELATIONS BOARDMany of the discharged or laid-off employees who sought or ob-tained employment elsewhere were required to leave Mt. Vernon andits immediate vicinity and to go to Chicago, St. Louis, or other placesin order to do so. These employees maintained homes in Mt. Vernonor its immediate vicinity, where they lived with their families, and ingoing to other places to work, they incurred expenses for transporta-tion, room, board, and laundry, which they would not have incurredhad they continued to work for the respondent and not been forced,by virtue of the respondent's unfair labor practices, to leave theirhomes.These expenses continued so long as they sought work orworked in places other than Mt. Vernon and its immediate vicinityand maintained homes in Mt. Vernon or its immediate vicinity.Tothe extent that these expenses diminished the earnings of such dis-charged or, laid-off employees during the periods of their respectivedischarges or lay-offs, we shall not deduct those earnings in computingthe loss of pay such employees may have suffered.""We shall order the respondent to make those employees listed inappendix A whole for any loss of pay they may have suffered by rea-son of their respective discriminatory discharges or lay-offs, by pay-ment to each of them of a sum equal to the amount which he normallywould have earned as wages from the date of his discharge or lay-offto the date of the respondent's offer of reinstatement or placementupon the preferential list hereinabove described, minus his net earn-ings 17 during said period remaining after deduction of the expensesdescribed in the immediately preceding paragraph, if any, incurredby him.We shall order the respondent to make those, employees listedin appendix B whole for any loss of pay they may have suffered byreason of their respective discriminatory discharges or lay-offs, bypayment to each of them of a sum equal to the amount which lie nor-mally would have earned as wages from the date of his first dischargeor lay-off to the date on which he was reinstated and from the date ofhis second discharge or lay-off to the date of the respondent's offerof reinstatement or placement upon the preferential list hereinabovedescribed, minus his net earnings during said periods remaining afterdeduction of the expenses described in the immediately preceding para-graph, if any, incurred by him.We shall order the respondent tomake those employees listed in appendix C whole for any loss of payle SeeMatter of Crossett Lumber CompanyandUnited Brotherhood of Carpenters andJoiners of America, Lumber and Sawmill Workers Union,Local 2590,8 N. L. R B. 440.17 By "net earnings" is meant earnings less expenses such as those described in theImmediately preceding paragraph.Monies received for work performed upon Federal,State, county, municipal, or other work-reliefprojects are not considered as earnings,but, as provided below in the Order,shall be deducted from the sum due the employeeand the amount thereof shall be paid over to the appropriate fiscal agency of theFederal, State,county,municipal,or other government or governments which suppliedthe funds for said work-relief projects. MT. VERNON CAR MANUFACTURING COMPANY ET AL.565they may have suffered by reason of their respective discriminatorydischarges, or lay-offs, by payment to each of them ofa sumequal tothe amount which he normally would have earnedas wagesfrom thedate of his discharge or lay-off to the date on which he was reinstated,minus his net earnings during said period remaining after deductionof the expenses described in the immediately preceding paragraph,if any, incurred by him.We shall order the respondent to make thoseemployees listed in appendix D whole for any loss of pay they mayhave suffered by reason of their respective discriminatory discharges,lay-offs, and demotions, by payment to each of them of a sum equal to-the amount which he normally would have earned as wages from thedate of his first discharge to the date of the respondent's offer of fullreinstatement, minus his net earnings during the period from the dateof his first discharge to the date of the respondent's offer of full rein-statement remaining after deduction of the expenses described in theimmediately preceding paragraph, if any, incurred by him in theperiods during which he was discharged or laid off.In computing the amounts necessary to make the employees listedin appendices A, B, C, and D whole for any losses of pay they mayhave suffered by reason of the respondent's unfair labor practices,there shall not be deducted from amounts which the respective em-ployees normally would have earned as wages any amounts receivedby the respective employees as relief payments.'8We have found that both the United and the 'Brotherhood wereformed and administered through the respondent's interference, re-straint, and coercion of its employees.Dues for both organizationsand initiation fees for the latter were checked off from the employees'wages by virtue of the same pressures from the respondent, whichpropelled the employees into the organizations.We shall order therespondent to refund to each employee from whose wages it deductedor checked off either initiation fees or dues or both in either theUnited or the Brotherhood or both, the amount of such deductions orcheck-offs.19We have found that the discharges, lay-offs, or refusals to rein-state the employees listed in appendix E did not constitute unfairlabor practices.We shall accordingly order the dismissal of theircases.In view of the fact'that the Trial Examiner dismissed the case ofthe employee named in appendix F prior to the respondent's havingis SeeMatter of Vegetaple Oil Products Company, Inc, a CorporationandSoap] andEdible OilWorkers Union,Local No. 18409,1N. L R. B. 989; 5 N. L R B. 52;MatterofLone Star Bag and Bagging CompanyandTextileWorkers Organizing Committee,S N. L. R. B. 244.19 SeeMatter of The Heller Brothers Company of NeweomerstownandInternationalBrotherhood of Blacksmiths,Drop Forgers,and Helpers,7N. L. R.B 646;Matter ofLone StarBag and Bagging CompanyandTextileWorkers Organizing Committee, 8N. L R B. 244.164275-39-vol xi-37 566DECISIONS OF NATIONAL LABOR RELATIONS BOARDintroduced any defense evidence and in the face of a prima faciecase of the discriminatory character of his discharge having beenproved, we shall order the case of that employee dismissed withoutprejudice.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.Local Lodge No. 1756, Amalgamated Association of Iron, Steel &Tin Workers of North America, affiliated with the Committee forIndustrial Organization,Mt. Vernon Lodge No. 423, BrotherhoodRailway Carmen of America, United Car Builders of Mt. Vernon,Illinois, and the Federal Labor Union are labor organizations withinthe meaning of Section 2 (5) of the National Labor Relations Act.2.By interfering with, restraining, and coercing its employees inthe exercise of the rights guaranteed by Section 7 of the Act, the re-spondent has engaged in and is engaging in unfair labor practices,within the meaning of Section 8 (1) of the National Labor RelationsAct.3.The contract of August 3, 1937, between the respondent and Mt.Vernon Lodge No. 423, Brotherhood Railway Carmen of America,having been entered into as part of the respondent's interferencewith, restraint, and coercion of its employees in the exercise of therights guaranteed by Section 7 of the Act, is invalid.4.The respondent, by discriminating in regard to the hire andtenure of employment of its employees and thereby discouragingmembership in Local Lodge No. 1756, Amalgamated Association ofIron, Steel & Tin Workers of North America, affiliated with theCommittee for Industrial Organization, and encouraging member-ship in United Car Builders of Mt. Vernon, Illinois, in the FederalLabor Union, and Mt. Vernon Lodge No. 423, Brotherhood RailwayCarmen of America, has engaged in and is engaging in unfair laborpractices, within the meaning of Section 8 (3) of the National LaborRelations Act.5.The production and maintenance employees of the respondent,excluding salaried employees, foremen, assistant foremen, gang lead-ers, inspectors, checkers, and timekeepers, constitute a unit appro-priate for the purposes of collective bargaining, within the meaningof Section 9 (b) of the National Labor Relations Act.6.Local Lodge No. 1756, Amalgamated Association of Iron, Steel& Tin Workers of North America, affiliated with the Committee forIndustrial Organization, was on June 15, 1937, and at all times there-after has been, the exclusive representative of all the employees in MT. VERNON CAR MANUFACTURING COMPANY ET AL.567such unit for the purposes of collective bargaining, within the mean-ing of Section 9 (a) of the National Labor Relations Act.7.The respondent, by refusing to bargain collectively with LocalLodge No. 1756, Amalgamated Association of Iron, Steel & Tin Work-ers of North America, affiliated with the Committee for IndustrialOrganization as the exclusive representative of its employees in anappropriate unit, has engaged in and is engaging in unfair laborpractices within the meaning of Section 8 (5) of the National LaborRelations Act.8.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce within the meaning of Section 2 (6) and (7)of the National Labor Relations Act.ORDERUpon the basis of the findings of fact and conclusions of law, andpursuant to Section 10 (c) of the National Labor Relations Act, the,National Labor Relations Board hereby orders that the respondent,.The Mt. Vernon Car Manufacturing Company, Mt. Vernon, Illinois,and its officers, agents, successors, and assigns shall:1.Cease and desist from :(a)Discouraging membership in Local Lodge No. 1756, Amalgam-ated Association of Iron, Steel & Tin Workers of North America,.affiliatedwith the Committee for Industrial Organization, or anyother labor organization of its employees by demoting, laying off,discharging, or refusing to reinstate any of its employees or in anyother manner discriminating in regard to their hire or tenure ofemployment or any term or condition of their employment becauseof their membership in, activity in behalf of, or sympathy towardany such labor organization;(b)Encouraging membership in Mt. Vernon. Lodge No. 423,Brotherhood Railway Carmen of America or United Car Buildersof Mt. Vernon, Illinois, by demoting, laying off, discharging, or re-fusing to reinstate any of its employees or in any other manner dis-criminating in regard to their hire or tenure of employment or anyterm or condition of their employment because of their refusal tojoin either of said organizations;(c)Giving effect to its contract with Mt. Vernon Lodge No. 423,Brotherhood Railway Carmen of America;(d)Refusing to bargain collectively with Local Lodge No. 1756,Amalgamated Association of Iron, Steel & Tin Workers of NorthAmerica, affiliated with the Committee for Industrial Organization,as the exclusive representative of its production and maintenanceemployees, excluding salaried employees, foremen, assistant foremen,gang leaders, inspectors, checkers, and timekeepers; 568DECISIONS OF NATIONAL LABOR RELATIONS BOARD(e)Recognizing Mt. Vernon Lodge No. 423, Brotherhood RailwayCarmen of America as the exclusive representative of its employeesunless and until it is certified as such by the Board;(f) In any other manner interfering with, restraining, or coercingits employees in the exercise of their rights to self-organization, toform, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, or to engage in con-certed activities for the purpose of collective bargaining and othermutual aid or protection as guaranteed in Section 7 of the NationalLabor Relations Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Withdraw all recognition from Mt. Vernon Lodge No. 423,Brotherhood Railway Carmen of America, as a representative of itsemployees for the purposes of dealing with the respondent concern-ing grievances, labor disputes, rates of pay, wages, hours of employ-ment, or other conditions of employment;(b)Upon request, bargain collectively with Local Lodge No. 1756,Amalgamated Association of Iron, Steel & Tin Workers of NorthAmerica, affiliated with the Committee for Industrial Organization,as the exclusive representative of its production and maintenance em-ployees, excluding salaried employees, foremen, assistant foremen,gang leaders, inspectors, checkers, and timekeepers;(c)Refund to each employee from whose wages it deducted orchecked off either initiation fees or dues or both in either UnitedCar Builders of Mt. Vernon, Illinois, or Mt. Vernon Lodge No. 423,Brotherhood Railway Carmen of America, or both, the amount ofsuch deductions or check-offs ;(d)Offer to those employees listed in appendices A, B, and Dimmediate and full reinstatement to their former or substantiallyequivalent positions, without prejudice to their seniority and otherrights and privileges, in the manner set forth in the section entitled"The remedy" above, placing those employees for whom employmentis not immediately available upon a preferential list in the mannerset forth in said section;(e)Make whole the employees listed in appendices A, B, C, and Dfor any loss of pay they have suffered by reason of their respectivedischarges, lay-offs, and demotions by payment to each of them of asum of money equal to an amount determined in the manner set forthin the section entitled "The remedy" above, deducting, however, fromthe amount otherwise due to each of the said employees, moniesreceived by said employee during said period for work performedupon Federal, State, county, municipal, or other work-relief projects,and pay over the amount so deducted to the appropriate fiscal agency MT. VERNON CAR MANUFACTURING COMPANY ET AL..'569of the Federal, State, county, municipal, or other government orgovernments which supplied the funds for said work-relief projects;(f)Post immediately notices to its employees in conspicuous placesthroughout its plant and maintain such noticesfor aperiod of atleast sixty (60) consecutive days from the date of posting, stating(1) that the respondent will cease and desist asaforesaid;(2) thatthe respondent will refrain from recognition of Mt. Vernon LodgeNo. 423, Brotherhood Railway Carmen of America as the representa-tive of its employees; (3) that the respondent will bargain collec-tively with Local Lodge No. 1756, Amalgamated Association of Iron,Steel & Tin Workers of North America, affiliated with the Committeefor Industrial Organization, as the exclusive representative of therespondent's employees in the appropriate unit, and (4) that thecontract entered into on August 3, 1937, by and between the re-spondent and Mt. Vernon Lodge No. 423, Brotherhood Railway Car-men of America is void and of no effect;(g)Notify the Regional Director for the Fourteenth Region inwriting within ten.(10) days from the date of this Order what stepsthe respondent has taken to comply herewith.listed in appendix E, be, and it hereby is, dismissed and, as to theemployee named in appendix F, be, and it herebyis,dismissedwithout prejudice.MR. DONALD WAKEFIELDSMITH took no part in the considerationof the above Decision and Order.APPENDIx AGale Allen -------------------------------------June 28, 1937.Joseph Bailey__________________________________August 12, 1937.A. E. Baird-------------------------------------August 12, 1937.P. F. Baird-------------------------------------August 12, 1937.Lawrence Batey________________________________ August 12, 1937.Wylie Bond------------------------------------ June 21, 1937.Joseph Callas-----------------------------------August 12, 1937.William Channess-------------------------------August 12, 1937.Charles D. Claybourn___________________________ July 19, 1937.Frank W. Claybourn____________________________ August 6, 1937.Angus Cockrum---------------------------------August 12, 1937.John Compton----------------------------------June 25, 1937.Arthur F. Cook --------------------------------- August 12, 1937.John Dowdell__________________________________August 12, 1937.Doris Allen Easley------------------------------May 28, 1937.Clyde Fickle___________________________________ August 12, 1937.Curtis Flanagan--------------------------------August 12, 1937.Glenn G. Francis--------------------------------August 12, 1937.James W. Francis_______________________________ August 12, 1937. t"`- .570--DECISIONS...OF =NATIONAI;-LABOR RELATIONS BOARDMax Garrison----------------------------------August 12, 1937.James Gregory---------------------------------June 28,1937.Richard Gregory--------------------------------June 28,1937.William Gregory--------------------------------June 28,1937.Al Grasley-------------------------------------August 12, 1937.Leo Harlow------------------------------------July 22, 1937.Ernie Harper----------------------------------.August 12,1937.'homas Abraham Harshberger------------------August 12,1937.Hobart Hayes----------------------------------.August 12,1937.James F. Hayes--------------------------------August 12,1937.Forest Hays------------------------------------ August 12,1937.Arthur Hoffer----------------------------------.August 12,1937.Ishmael Houston------------------------------- August 12,1937.VirgilHullinger--------------------------------August 12,1937.Evan Hungate---------------------------------- August 12,1937.Riley Johnson----------------------------------August 12,1937.Earl Kelley------------------------------------August 12,1937.Artie Lowry------------------------------------August 12,1937.Arch Mandrell----------------------------------August 13,1937..James Padfield---------------------------------August 12,1937.Marvin Pigg------------------------------------August 12,1937.Richard Pigg----------- -----------------------August 12,1937.Leroy Ragan-----------------------------------August 12,1937.Marshall Russell-------------------------------August 12,1937.Clarence Shane---------------------------------August 12,1937.Luther E. Shehorn-----------------------------.June 3, 1937.William Riley Sinks----------------------------.May 24, 1937.Foster Smith-----------------------------------June 28, 1937Harry Smith-----------------------------------August 12,1937.Hazel Sutton----------------------------------.August 12,1937.Clyde Tennyson --------------------------------- August 12,1937.Fred Thomason--------------------------------- End of September 1937.Gus Whitson----------------------------------- August 12, 1937.Robert Whitson-------------------------------- July 30, 1937.Francis Willmore------------------------------- August 12, 1937.APPENDIX BRoy Atkinson----------------------------------.August 12,1937.Delbert Franklin Cowan------------------------August 12,1937.Ernest Lowrey---------------------------------August 12,1937.Russell Lyons----------------------------------August 12,1937.LeRoy Pemberton-------------------------------August 12,1937.Harry Pierce-----------------------------------August 12,1937.APPENDIX CLuther Atwood---------------------------------August 12, 1937.Victor Britton---------------------------------- August 12, 1937.Charles Cates----------------------------------September 27, 1937.Harold Albert Krohe.----------------------------August 12, 1937.Archie Lane------------------------------------ August 12, 1937.Harry Lawson----------------------------------August 12, 1937.Walter Lisenby---------------------------------August 12, 1937. MT. VERNON CAR MANUFACTURING COMPANY ET AL.571Charlie Masters________________________________ August 12,1937.Richard Mayberry______________________________ August 12,1937.Albert R. McCollum_____________________________ August 12,1937.Ray Morgan____________________________________ August 12,1937.Richard Rose___________________________________ August 12,1937.Henry Thomas_________________________________ August 12,1937.APPENDIX DSamuel Howard________________________________ August 12,1937.Willnie Lane___________________________________ August 12,1937.ErieWells_____________________________________ August 12.1937.APPENDIX EOrlan C. BrittonBurrell DavisHenry W. DillowLoren EdwardsLouis HarshbergerLeslie HarveySam HoukH. A. KroatHerbert Daniel MendenhallWayne MendenhallWalter VoelkerGeorge Henry WoodromeClarence YorkAPPENDIX FByford Manley